Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 1 of 74 PageID #: 28057


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
    1                                  Withdrawn
    2                                  Withdrawn
    3                                  Withdrawn
    4                                  Withdrawn
    5                                  Withdrawn
    6                                  Withdrawn
    7                                  Withdrawn
    8                                  Withdrawn
    9                                  Withdrawn
   10                                  Withdrawn
   11                                  Withdrawn
   12                                  Withdrawn
   13                                  Withdrawn
   14                                  Withdrawn
   15                                  Withdrawn
   16                                  Withdrawn
   17                                  Withdrawn
   18                                  Withdrawn
   19                                  Withdrawn
   20                                  Withdrawn
   21                                  Withdrawn
   22                                  Withdrawn
   23                                  Withdrawn
   24                                  Withdrawn
   25                                  Withdrawn
   26                                  Withdrawn
   27                                  Withdrawn
   28                                  Withdrawn
   29                                  Withdrawn
   30                                  Withdrawn
   31                                  Withdrawn
   32                                  Withdrawn
   33                                  Withdrawn
   34                                  Withdrawn
   35                                  Withdrawn
   36                                  Withdrawn
   37                                  Withdrawn
   38                                  Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE1
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 2 of 74 PageID #: 28058


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
  39                                        Withdrawn
  40                                        Withdrawn
  41                                        Withdrawn
  42                                        Withdrawn
  43                                        Withdrawn
  44                                        Withdrawn
  45                                        Withdrawn
  46                                        Withdrawn
  47                                        Withdrawn
  48                                        Withdrawn
  49                                        Withdrawn
  50                                        Withdrawn
  51                                        Withdrawn
  52                                        Withdrawn
  53                                        Withdrawn
  54                                        Withdrawn
  55                                        Withdrawn
  56                                        Withdrawn
  57                                        Withdrawn
  58                                        Withdrawn
  59                                        Withdrawn
  60                                        Withdrawn
  61                                        Withdrawn
                                            Wall Street Journal Article “Dallas
                                            Hospital Amassed a Series of         PLTF 005745-
  62
                                            Violations But Kept Accreditation” -   005746
                                            Timberlawn
  63                                        Withdrawn
  64                                        Withdrawn
  65                                        Withdrawn
  66                                        Withdrawn
  67                                        Withdrawn
  68                                        Withdrawn
  69                                        Withdrawn
  70                                        Withdrawn
  71                                        Withdrawn




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE2
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 3 of 74 PageID #: 28059


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            Yung Hsuan Yao Certified Copy of PLTF 010740-
  72
                                            Notorial Record                    011551

                                            Provider Compliance Training.
                                                                              PLTF 011552-
  73                                        Operating an Effective Compliance
                                                                                011553
                                            Program
  74                                        Withdrawn
  75                                        Withdrawn
  76                                        Withdrawn
  77                                        Withdrawn
  78                                        Withdrawn
  79                                        Withdrawn
  80                                        Withdrawn
  81                                        Withdrawn
  82                                        Withdrawn
  83                                        Withdrawn
  84                                        Withdrawn
  85                                        Withdrawn
  86                                        Withdrawn
  87                                        Withdrawn
  88                                        Withdrawn
                                            Lists of 911 calls from Hickory
                                                                              PLTF 011812-
  89                                        Trails, Mayhill Hospital, and
                                                                                011866
                                            Millwood Hospital
  90                                        Withdrawn
  91                                        Withdrawn
  92                                        Withdrawn
  93                                        Withdrawn
  94                                        Withdrawn
  95                                        Withdrawn
  96                                        Withdrawn
  97                                        Withdrawn
  98                                        Withdrawn
  99                                        Withdrawn
 100                                        Withdrawn
 101                                        Withdrawn
 102                                        Withdrawn
 103                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE3
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 4 of 74 PageID #: 28060


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 104                                        Withdrawn

                                            Ltr from D. Creel to Alan B. Miller, PLTF 012011-
 105
                                            UHS                                    012015

 106                                        Withdrawn

                                                                                 PLTF 012193-
 107                                        Display Graphics, Inc. Sales Chart
                                                                                   012200

 108                                        Withdrawn
 109                                        Withdrawn
 110                                        Withdrawn
 111                                        Withdrawn
 112                                        Withdrawn
 113                                        Withdrawn
 114                                        Withdrawn
 115                                        Withdrawn
 116                                        Withdrawn
 117                                        Withdrawn
 118                                        Withdrawn
 119                                        Withdrawn
 120                                        Withdrawn
 121                                        Withdrawn
 122                                        Withdrawn
 123                                        Withdrawn
 124                                        Withdrawn

                                                                                 PLTF 012271-
 125                                        Facebook Hickory Trail Hospital
                                                                                   012291

                                                                                 PLTF 012292-
 126                                        Facebook re Mayhill Hospital
                                                                                   012358

                                                                                 PLTF 012359-
 127                                        Facebook re: Millwood Hospital
                                                                                   012506

 128                                        Withdrawn

                                                                                 PLTF 012517-
 129                                        J. Green Millwood Billing Records
                                                                                   012520



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE4
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 5 of 74 PageID #: 28061


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 130                                        Withdrawn

                                            T. Harvey Aetna Insurance           PLTF 012808-
 131
                                            Information                           012815

                                            T. Harvey Itemized List of out of   PLTF 012816-
 132
                                            pocket expenses                       012817

                                                                                PLTF 012818-
 133                                        T. Harvey medical bills
                                                                                  012905

                                            T. Young Hickory Trail billing      PLTF 012906-
 134
                                            records                               012913

                                            T. Young Hickory Trail medical      PLTF 012914-
 135
                                            records                               013084

                                            T. Young The Ketamine Clinic of     PLTF 013085
 136
                                            North Texas billing records           - 013091

                                            T. Young The Ketamine Clinic of     PLTF 013092
 137
                                            North Texas medical records           – 013104

                                            UHS Investor Powerpoint             PLTF 013105
 138
                                            Presentation                          – 013142

 139                                        Withdrawn
 140                                        Withdrawn
 141                                        Withdrawn

 142                                        Info re: Aligned Telehealth         PLTF 013422

                                            Aligned Telehealth – Facility Based
 143                                                                            PLTF 013423
                                            Psychiatry & Behavioral Telehealth

                                                                                PLTF 013426
 144                                        Care Transitions Summary
                                                                                  – 013427

                                            Aware - MentalHelp.net – The
 145                                                                            PLTF 013428
                                            stigma of mental illness



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE5
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 6 of 74 PageID #: 28062


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            Behavioral Health Connections, Inc. PLTF 013429
 146
                                            (Mental Health Crisis Intervention)   – 013432

                                            Behavioral Health Connections, Inc.
 147                                                                            PLTF 013433
                                            Jobs
 148                                        Withdrawn
 149                                        Withdrawn
                                            Critical Access Hospital Quality
                                                                                PLTF 013440-
 150                                        Improvement Project – Strategies,
                                                                                  013477
                                            Tools, & Best Practices
                                            Behavioral Health Connections, Inc.
 151                                                                            PLTF 013478
                                            Contact Information

 152                                        W. Crowell collections letter       PLTF 013479

                                                                                PLTF 013480
 153                                        Cynthia Clements Notary Journal
                                                                                  – 013516

 154                                        Withdrawn
 155                                        Withdrawn

                                            DrSays $35 Online Doctor Visit and PLTF 013520
 156
                                            Scripts                              – 013521

                                                                                PLTF 013522
 157                                        DrSays Community Impact
                                                                                  – 13525

                                                                                PLTF 013526
 158                                        DrSays Privacy Policy
                                                                                  – 013528

                                                                                PLTF 013529
 159                                        DrSays Frequently Asked Questions
                                                                                  – 013534

 160                                        Withdrawn
 161                                        Withdrawn                           PLTF 013537

                                                                                PLTF 013538
 162                                        Withdrawn
                                                                                  – 013552




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE6
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 7 of 74 PageID #: 28063


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

 163                                        Withdrawn                            PLTF 013553

                                            Sejal Mehta, MD blog – Texas
 164                                                                             PLTF 013554
                                            Medical Association

 165                                        Blank Memorandum of Transfer         PLTF 013555

                                            Behavioral Health Connections, Inc.
 166                                                                            PLTF 013556
                                            – Mobile Assessment Services

                                            Behavioral Health Connections, Inc.
 167                                                                            PLTF 013557
                                            Mobile Psychiatric Assessment (2)

                                            Secretary of State search re: Notary PLTF 013558
 168
                                            Cynthia Lynn Clements                  – 013559

                                            Behavioral Health Connenctions,
                                                                                 PLTF 013560
 169                                        Inc. National Provider Identifiers
                                                                                   – 013566
                                            Registry

                                                                                 PLTF 013567
 170                                        UHS – Our Values
                                                                                   – 013568

 171                                        Withdrawn
 172                                        Withdrawn
 173                                        Withdrawn
 174                                        Withdrawn
 175                                        Withdrawn
 176                                        Withdrawn
 177                                        Withdrawn
 178                                        Withdrawn

                                                                                 PLTF 013620
 179                                        Withdrawn
                                                                                   – 013621

 180                                        Withdrawn

 181                                        Taiwan LinkedIn Dr Says              PLTF 013623

                                            Behavioral Health Connections –
 182                                                                             PLTF 013624
                                            Tele Psychiatry Services



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE7
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 8 of 74 PageID #: 28064


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Behavioral Health Connections –
 183                                                                            PLTF 013625
                                            Tele Video Assessment Services
 184                                        Withdrawn
 185                                        Withdrawn
 186                                        Withdrawn

                                            UHS Reports 2018 Fourth Quarter
                                                                                PLTF 013638
 187                                        and Full Year Financial Results and
                                                                                  – 013681
                                            2019 Full Year Earnings Guidance

 188                                        UHS Code of Business Conduct        PLTF 013682

                                            UHS Code of Conduct and Ethics /    PLTF 013683
 189
                                            Universal Health Services, Inc.       – 013693

                                            UHS Code of Ethics for Senior
                                                                                PLTF 013694
 190                                        Financial Officers / Universal
                                                                                  – 013698
                                            Health Services, Inc.
 191                                        Withdrawn
                                            Modern Healthcare article “UHS’
                                                                                PLTF 013867
 192                                        DOJ settlement fund swells to $43
                                                                                  – 013869
                                            million”

 193                                        UHS – Our Values                    PLTF 013870

 194                                        Withdrawn
 195                                        Withdrawn
 196                                        Withdrawn
 197                                        Withdrawn
 198                                        Withdrawn
 199                                        Withdrawn
 200                                        Withdrawn
 201                                        Withdrawn
 202                                        Withdrawn
 203                                        Withdrawn
 204                                        Withdrawn
 205                                        Withdrawn
 206                                        Withdrawn
 207                                        Withdrawn
 208                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE8
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 9 of 74 PageID #: 28065


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 209                                        Withdrawn
 210                                        Withdrawn
 211                                        Withdrawn
 212                                        Withdrawn
 213                                        Withdrawn
 214                                        Withdrawn
 215                                        Withdrawn
 216                                        Withdrawn
 217                                        Withdrawn

                                                                               PLTF 015027
 218                                        UHS Patriot Support Programs
                                                                                 – 015043

                                                                               PLTF 015044
 219                                        UHS CEO Alan B. Miller
                                                                                 – 015046

                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
                                            Withdrawn
 231                                        Withdrawn
 232                                        Withdrawn
 233                                        Withdrawn
 234                                        Withdrawn
                                            UHS - Total Patient Care:
 235                                        Integrating Behavioral Health to   PLTF 015217
                                            Improve Population Health
 236                                        Withdrawn

 237                                        Discrimination Notice              PLTF 015236




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE9
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 10 of 74 PageID #: 28066


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            UHS Publication – Transforming the PLTF 015237
 238
                                            Delivery of Healthcare               – 015258

 239                                        Withdrawn

                                            UHS, Inc. “The Leader in Total        PLTF 015301
 240
                                            Patient Care”                           – 015303

 241                                        Withdrawn

                                                                                  PLTF 015336
 242                                        UHS of Delaware, Inc. Fact Sheet
                                                                                    – 015337

 243                                        Withdrawn
 244                                        Withdrawn

                                            Cindy Meier Power of Attorney for PLTF 015340
 245
                                            Barbara Meier                       – 015345

 246                                        Withdrawn
                                            U.S. Dept of Health & Human
                                            Services – Fact Sheet: Drug           PLTF 015358
 247
                                            Addiction and Federal Disability        - 015359
                                            Rights Laws

                                            Health & Human Services Article –
                                                                                PLTF 016360
 248                                        Civil Rights Clearance for Medicare
                                                                                  – 015361
                                            Provider Applicants / HHS.gov

                                            Health & Human Services Article –
                                                                              PLTF 015362
 249                                        Discrimination on the Basis of
                                                                                – 015364
                                            Disability / HHS.gov
 250                                        Withdrawn

                                                                                  PLTF 015366
 251                                        Article - Healthcare Fraud - FBI
                                                                                    – 015368

 252                                        Withdrawn
                                            Making Facilities & Programs
 253                                                                              PLTF 015370
                                            Accessible / HHS.gov
                                            WFAA article/story – “Voluntarily
                                            checking into psychiatric hospital,   PLTF 015371-
 254
                                            easy. Checking out? Not so much”        015377
                                            [Story re: Madison Hough]

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE10
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 11 of 74 PageID #: 28067


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Presentation by American Society of
                                                                                PLTF 015378
 255                                        Notarties “Nuts and Bolts” of
                                                                                  - 015417
                                            Performing Notarial Acts
 256                                        Withdrawn
 257                                        Withdrawn

                                            HHS.gov article “Who is considered
 258                                        a person with a disability under   PLTF 015771
                                            Section 504 and the ADA

                                            Health Services Insights article
                                            “The Function of a Medical Director PLTF 015772
 259
                                            in Healthcare Institutions: A Master   – 015782
                                            or a Servant”
 260                                        Withdrawn
 261                                        Withdrawn
 262                                        Withdrawn
 263                                        Withdrawn
 264                                        Withdrawn
 265                                        Withdrawn
 266                                        Withdrawn
 267                                        Withdrawn
 268                                        Withdrawn
 269                                        Withdrawn
 270                                        Withdrawn
 271                                        Withdrawn
 272                                        Withdrawn
 273                                        Withdrawn
 274                                        Withdrawn
 275                                        Withdrawn
 276                                        Withdrawn
 277                                        Withdrawn
                                            Medicare.gov – Universal
 278                                                                             PLTF 017170
                                            Physicians,PA
 279                                        Withdrawn
 280                                        Withdrawn
 281                                        Withdrawn
 282                                        Withdrawn
 283                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE11
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 12 of 74 PageID #: 28068


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 284                                        Withdrawn
 285                                        Withdrawn
 286                                        Withdrawn
 287                                        Withdrawn
 288                                        Withdrawn
 289                                        Withdrawn
 290                                        Withdrawn
 291                                        Withdrawn
 292                                        Withdrawn
 293                                        Withdrawn
 294                                        Withdrawn
 295                                        Withdrawn
 296                                        Withdrawn
 297                                        Withdrawn
 298                                        Withdrawn
 299                                        Withdrawn
 300                                        Withdrawn
 301                                        Withdrawn
 302                                        Withdrawn
 303                                        Withdrawn
 304                                        Withdrawn
 305                                        Withdrawn
 306                                        Withdrawn
 307                                        Withdrawn
 308                                        Withdrawn
 309                                        Withdrawn
                                            Texas Medical Board, Telemedicine
 310                                                                           PLTF 017694
                                            FAQs
 311                                        Withdrawn
                                            Medcitynews.com article “UHS
                                            agrees to $127M DOJ to settle      PLTF 017708
 312
                                            behavior health investigation,” by   – 017710
                                            Kevin Truong
 313                                        Withdrawn
 314                                        Withdrawn
 315                                        Withdrawn
                                            Texas Notary Public Manual,
 316                                                                            Not Labeled
                                            American Association of Notaries


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE12
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 13 of 74 PageID #: 28069


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 317                                        Withdrawn
 318                                        Withdrawn
 319                                        Withdrawn
 320                                        Withdrawn
 321                                        Withdrawn
 322                                        Withdrawn
 323                                        Withdrawn
 324                                        Withdrawn
 325                                        Withdrawn
 326                                        Withdrawn                              Not Labeled
 327                                        Withdrawn
 328                                        Withdrawn
 329                                        Withdrawn
 330                                        Withdrawn
 331                                        Withdrawn
                                            Video - Investigates Voluntarily
                                            checking into psychiatric hospital,
 332                                                                               Not Labeled
                                            easy. Checking out Not so
                                            much.mp4
 333                                        Withdrawn
                                            Video - Locked In The Psych
 334                                                                               Not Labeled
                                            Ward.mp4
 335                                        Withdrawn
                                            Video - Voluntarily checking into
 336                                        psychiatric hospital, easy. Checking   Not Labeled
                                            out Not so much.mp4
                                            Video - WFAA Against their
                                            will.mp4
 337                                                                               Not Labeled
                                            Diane and Madison
                                            Video - WFAA Investigates Held
                                            against their will Lawmakers to hold
 338                                                                             Not Labeled
                                            psychiatric hospitals more
                                            accountable.mp4
 339                                        Withdrawn
 340                                        Withdrawn
 341                                        Withdrawn
 342                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE13
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 14 of 74 PageID #: 28070


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 343                                        Withdrawn
                                            Diane Creel Chart re Sales -Yearly
 344                                                                             PLTF 017882
                                            by Calendar Month

                                            Diane Creel Out of Pocket Expenses
 345                                                                              PLTF 017883
                                            after Behavioral Hospital of Bellaire


 346                                        Withdrawn

 347                                        Withdrawn

                                                                                 PLTF 018606-
 348                                        2018 0130 BHB Demand Bill
                                                                                   018607

 349                                        Withdrawn

                                            Contemporary Medicine Associates PLTF 018610-
 350
                                            Statement                          018611

 351                                        Withdrawn
 352                                        Withdrawn
 353                                        Withdrawn
 354                                        Withdrawn
 355                                        Withdrawn
 356                                        Withdrawn
 357                                        Withdrawn
 358                                        Withdrawn
 359                                        Withdrawn
 360                                        Withdrawn
 361                                        Withdrawn

                                                                                 PLTF 018650-
 362                                        BHB Statements / Bills
                                                                                   018655

 363                                        Withdrawn
 364                                        Withdrawn
 365                                        Withdrawn
 366                                        Withdrawn

                                                                                 PLTF 018705-
 367                                        The Harris Center Statements
                                                                                   018713



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE14
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 15 of 74 PageID #: 28071


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 368                                        Withdrawn
 369                                        Withdrawn
 370                                        Withdrawn
 371                                        Withdrawn
                                            BHB Financial Responsibility Form
 372                                                                             PLTF 018736
                                            for D. Creel
                                            Email from D. Creel to Brady Ipock
 373                                                                             PLTF 018737
                                            re: BHB
                                            Email frm Peter Freda to D. Creel
                                                                                 PLTF 018738
 374                                        re: UHS. Request Response from the
                                                                                   – 018739
                                            TX Board of Medicine
                                            “Special Welcome Back for
                                            Sergeant Returning to Student        PLTF 018740
 375
                                            Coaching” re Troy Harvey               - 018743
                                            (CBSDFW.com)
 376                                        Withdrawn

                                            Young & Young Investment Group, PLTF 018746
 377
                                            LLC 2017 Tax Return               – 018758

                                            Young & Young Investment Group, PLTF 018759
 378
                                            LLC 2018 Tax Return               - 018779

                                            James & Tiffany Young Joint          PLTF 018780
 379
                                            Income Tax Return for 2017             – 018786

                                            Email from S. Trimble to B. Harvey PLTF 018787
 380
                                            re; Millwood lawsuit                 – 018788

 381                                        Withdrawn
                                            Young & Young Investment Group,   Native
 382                                        LLC (Quickbooks Backup Sep 18,  Document –
                                            2019)                           Not Labeled
 383                                        Withdrawn
 384                                        Withdrawn
 385                                        Withdrawn
 386                                        Withdrawn
 387                                        Withdrawn
 388                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE15
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 16 of 74 PageID #: 28072


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 389                                        Withdrawn
 390                                        Withdrawn
 391                                        Withdrawn
 392                                        Withdrawn
 393                                        Withdrawn
 394                                        Withdrawn
 395                                        Withdrawn
 396                                        Withdrawn
 397                                        Withdrawn
                                            Mayhill Letter to Madison Hough
 398                                                                           PLTF 026997
                                            re: Requests for Information
 399                                        Withdrawn
 400                                        Withdrawn
 401                                        Withdrawn
 402                                        Withdrawn
 403                                        Withdrawn
 404                                        Withdrawn
 405                                        Withdrawn
 406                                        Withdrawn
 407                                        Withdrawn
 408                                        Withdrawn

 409                                        Diane Creel 2017 W-2               PLTF 027025

 410                                        Diane Creel 2018 W-2               PLTF 027026

 411                                        Creditor Letter to Madison Hough   PLTF 027027

 412                                        BHB Worker Instagram Post          PLTF 027028

 413                                        Withdrawn
 414                                        Withdrawn
 415                                        Withdrawn
 416                                        Withdrawn
 417                                        Withdrawn
 418                                        Withdrawn
 419                                        Withdrawn




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE16
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 17 of 74 PageID #: 28073


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            “Insights on Mental Wellness for   PLTF 027103
 420
                                            Women – UHS”                         – 027105

                                            Careflite Billing Records – Yolanda PLTF 027106
 421
                                            McPherson                             – 027107

                                            Careflite Medical Records –        PLTF 027108
 422
                                            Yolanda McPerson                     – 027118

                                            “Poll: Americans’ Perceptions on   PLTF 027119
 423
                                            Mental Health – UHS                  – 027123

                                            Medical City Arlington Medical     PLTF 027124
 424
                                            Records – Tiffany Young              – 027196

                                            “Together, We Can Change the       PLTF 027197
 425                                        Narrative Around Suicide” Karen      - PLTF
                                            Johnson                              027200

 426                                        Withdrawn
                                            “Universal Health Services to
                                                                              PLTF 027202
 427                                        Negotiate Compliance Agreement in
                                                                                – 027204
                                            Billing Case” Kristin Broughton

 428                                        Dr. Sabahat Faheem Twitter Page    PLTF 027205
 429                                        Withdrawn
 430                                        Withdrawn
 431                                        Withdrawn
 432                                        Withdrawn
 433                                        Withdrawn
 434                                        Withdrawn
 435                                        Withdrawn
 436                                        Withdrawn
 437                                        Withdrawn
 438                                        Withdrawn
 439                                        Withdrawn
 440                                        Withdrawn
 441                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE17
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 18 of 74 PageID #: 28074


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            “How a Giant Psychiatric
                                            HospitalCompany Tried to Spin Us
                                                                                PLTF 027243
 442                                        – And Silence Its Staff”
                                                                                  – 027251
                                            buzzfeednews.com by Rosalind
                                            Adams
 443                                        Withdrawn
                                            “Sen. Chuck Grassley Calls For
                                            New Probe Into UHS”                 PLTF 027252
 444
                                            buzzfeednews.com by Rosalind          – 027253
                                            Adams
 445                                        Withdrawn
 446                                        Withdrawn
                                            “WTF Just Happened?”
                                                                                PLTF 027311
 447                                        buzzfeednews.com by Rosalind
                                                                                  – 027344
                                            Adams
 448                                        Withdrawn
 449                                        Withdrawn
 450                                        Withdrawn
 451                                        Withdrawn
 452                                        Withdrawn
 453                                        Withdrawn
 454                                        Withdrawn
 455                                        Withdrawn
 456                                        Withdrawn
 457                                        Withdrawn
 458                                        Withdrawn
 459                                        Withdrawn
 460                                        Withdrawn
 461                                        Withdrawn
 462                                        Withdrawn
 463                                        Withdrawn
 464                                        Withdrawn
 465                                        Withdrawn
 466                                        Withdrawn
 467                                        Withdrawn
                                            Ltr from Senator Charles Grassley
                                                                                PLTF 027374
 468                                        to Inspector General US DHHS re:
                                                                                  – 027375
                                            BuzzFeed Article concerning UHS


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE18
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 19 of 74 PageID #: 28075


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Ltr from Senator Charles Grassley
                                                                                PLTF 027376
 469                                        to Inspector General US DHHS re:
                                                                                  – 027377
                                            wrongdoing at UHS facilities

 470                                        Barbara Meier Photo (1)             PLTF 027378

 471                                        Barbara Meier Photo (2)             PLTF 027379

 472                                        Withdrawn
 473                                        Withdrawn
 474                                        Withdrawn
                                            Modern Healthcare ”UHS Stock
 475                                                                            PLTF 027444
                                            price up…”
                                            UHS Media Statement re: closing
 476                                        Timberlawn, Ethan Permenter,        PLTF 027445
                                            Regional VP, UHS

                                            “UHS’ stock price up more than      PLTF 027446
 477
                                            10% after DOJ settlement news”        - 027447

 478                                        Withdrawn

 479                                        Barbara Meier Photo (3)             PLTF 027449

 480                                        Barbara Meier Photo (4)             PLTF 027450

 481                                        Barbara Meier Photo (5)             PLTF 027451

 482                                        Barbara Meier Photo (6)             PLTF 027452

                                                                                PLTF 027453
 483                                        Meier Text Messages
                                                                                  – 027462

 484                                        Withdrawn
 485                                        Withdrawn
                                                                                PLTF 027467-
 486                                        Doug Stokes Phone Records
                                                                                  027469

 487                                        Doug Stokes Handwritten Notes       PLTF 027470

                                            Doug Stokes Additional
 488                                                                            PLTF 027471
                                            Handwritten Notes

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE19
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 20 of 74 PageID #: 28076


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Sandra Stokes Power of Attorney
                                                                              PLTF 027472
 489                                        (Douglas H. Stokes & Judith D.
                                                                                – 027478
                                            Stokes)

 490                                        Withdrawn

                                                                              PLTF 027467
 491                                        Douglas Stokes Telephone Bill
                                                                                - 027469

 492                                        Withdrawn

 493                                        Withdrawn

 494                                        Withdrawn

                                            Facebook post of Barbara Meier
 495                                                                          PLTF 027479
                                            walking

 496                                        Withdrawn

 497                                        Withdrawn

 498                                        Withdrawn

 499                                        Withdrawn

 500                                        Withdrawn

 501                                        Withdrawn

 502                                        Withdrawn

 503                                        Withdrawn

 504                                        Withdrawn

                                            Reviews Millwood Honest and       PLTF 027514
 505
                                            Malone                              - 027535

 506                                        Withdrawn
 507                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE20
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 21 of 74 PageID #: 28077


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 508                                        Withdrawn
 509                                        Withdrawn

                                            UHS Newletter – 2015 UHS            PLTF 027814
 510
                                            Hospital Management Conference        - 027853

                                                                                PLTF 027854
 511                                        Withdrawn
                                                                                  – 027857

                                                                                PLTF 027858
 512                                        Withdrawn
                                                                                  - 028219

                                            Display Graphics Revenue 2015 –
 513                                                                            PLTF 028220
                                            2019

 514                                        Withdrawn                           PLTF 028221

 515                                        Withdrawn                           PLTF 028222

                                            Mortgage Information for Mayhill
 516                                                                            PLTF 028223
                                            Incident 001 – Release of Lien
                                            Mortgage Information for Mayhill
 517                                                                            PLTF 028224
                                            Incident 002 – Deed of Trust
                                            Mortgage Information for Mayhill
 518                                                                            PLTF 028225
                                            Incident 003 – Jared Ray LinkedIn
                                            Mortgage Information for Mayhill
 519                                        Incident 004 – Page 2 Jared Ray     PLTF 028226
                                            LinkedIn
                                            Mortgage Information for Mayhill
 520                                        Incident 005 – Page 3 Jared Ray     PLTF 028227
                                            LinkedIn
                                            Mortgage Information for Mayhill
 521                                        Incident 006 – Specialty Warranty   PLTF 028228
                                            Deed
                                            Mortgage Information for Mayhill
 522                                        Incident 007 – Planned Unit         PLTF 028229
                                            Development Rider
 523                                        Withdrawn
 524                                        Withdrawn
 525                                        Withdrawn



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE21
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 22 of 74 PageID #: 28078


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                                                                 PLTF 028241
 526                                        Property Yearly Timeline
                                                                                   - 028242

 527                                        Withdrawn

                                                                                 PLTF 028366
 528                                        Information from the CDC
                                                                                   – 028408

                                            Creel – Display Graphics Revenue
 529                                                                             PLTF 028409
                                            Chart 2015 – 2019
                                            Creel – Out of Pocket Costs –
 530                                                                             PLTF 028410
                                            Updated

                                            Creel – Atty Robert Fritz Time       PLTF 028411
 531
                                            Records                                – 028412

                                                                                 PLTF 024813
 532                                        Creel Balance Sheet a/o 10/31/2019
                                                                                   – 028414

                                                                                 PLTF 028415
 533                                        Creel Balance Sheet a/o 12/31/2018
                                                                                   – 028416

                                            D. Creel Display Graphics 2016 Tax PLTF 028417
 534
                                            Return                               - 028452

                                            D. Creel Display Graphics 2017 Tax PLTF 028453
 535
                                            Return                               - 028488

                                            D. Creel – Display Graphics, Inc. –
 536                                                                            PLTF 028489
                                            Yearly Sales by Month Calendar

                                                                                 PLTF 028490
 537                                        D. Creel – W2s 2014 through 2018
                                                                                   – 028494

                                            D. Creel – Display Graphics, Inc.
                                                                                 PLTF 028495
 538                                        Profit & Loss Statement January
                                                                                   – 028496
                                            through October 2019
 539                                        Withdrawn
 540                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE22
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 23 of 74 PageID #: 28079


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 541                                        Withdrawn
 542                                        Withdrawn
 543                                        Withdrawn
 544                                        Withdrawn
 545                                        Withdrawn
 546                                        Withdrawn
 547                                        Withdrawn
 548                                        Withdrawn
 549                                        Withdrawn
 550                                        Withdrawn
 551                                        Withdrawn
 552                                        Withdrawn
 553                                        Withdrawn
 554                                        Withdrawn
 555                                        Withdrawn
 556                                        Withdrawn
 557                                        Withdrawn
 558                                        Withdrawn
 559                                        Withdrawn
 560                                        Withdrawn
 561                                        Withdrawn
 562                                        Withdrawn
 563                                        Withdrawn
 564                                        Withdrawn
 565                                        Withdrawn
 566                                        Withdrawn
 567                                        Withdrawn
 568                                        Withdrawn
 569                                        Withdrawn
 570                                        Withdrawn
 571                                        Withdrawn
 572                                        Withdrawn

                                            Jalisa Green Economic Loss       PLTF 032206
 573
                                            Documents                          – 032211

                                                                             PLTF 032212
 574                                        Jalisa Green 2019, 2018 Checks
                                                                               - 32213


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE23
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 24 of 74 PageID #: 28080


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                                                              PLTF 032214
 575                                        Jalisa Green 2017 W2
                                                                                – 032215

                                                                              PLTF 032216
 576                                        Jalis Green 2018 W2
                                                                                – 032217

                                            McPherson List of Out of Pocket   PLTF 032218
 577
                                            Expenses                            – 032219

                                            McPherson invoice from Chartswap
                                                                             PLTF 032220-
 578                                        Invoice to obtain records from
                                                                               032222
                                            Millwood
 579                                        Withdrawn
 580                                        Withdrawn
 581                                        Withdrawn
 582                                        Withdrawn
 583                                        Withdrawn
 584                                        Withdrawn
 585                                        Withdrawn
 586                                        Withdrawn
                                            Jalisa Green Millwood Promissory
 587                                                                         PLTF 032356
                                            Note

 588                                        Jalisa Green Pay Stub             PLTF 032357

                                                                              PLTF 032358
 589                                        Jalisa Green W2s
                                                                                - 032361

                                                                              PLTF 032362
 590                                        William Crowell Resume
                                                                                – 032366

                                            City of Houston 911 Calls from    PLTF 032367
 591
                                            Behavioral Hospital of Bellaire     – 032451

                                            Department of Health and Human    PLTF 032452
 592
                                            Services OIG FOIA re: UHS           – 032505

 593                                        Withdrawn
 594                                        Withdrawn
 595                                        Withdrawn

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE24
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 25 of 74 PageID #: 28081


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 596                                        Withdrawn
 597                                        Withdrawn
 598                                        Withdrawn
 599                                        Withdrawn
 600                                        Withdrawn
 601                                        Withdrawn

                                            T. Young – Dr. Amy L. Offutt, M.D. PLTF 032840
 602
                                            –Billing Records                     - 032841

                                            T. Young – Dr. Amy L. Offutt, M.D. PLTF 032842
 603
                                            – Medical Records                    – 032867

 604                                        Withdrawn

                                                                             PLTF 033732
 605                                        Barbara Meier Photographs
                                                                               – 033737

                                                                             PLTF 033738
 606                                        Bill Crowell Photographs
                                                                               – 033745

                                                                             PLTF 033746
 607                                        Diane Creel Photographs
                                                                               – 033757

                                                                             PLTF 033758
 608                                        Hough Photographs
                                                                               – 033796

                                            Sandra Stokes Pre-Incident       PLTF 033797
 609
                                            Photographs                        - 033817

                                                                             PLTF 033818
 610                                        Tiffany Young Photographs
                                                                               – 033849

                                                                             PLTF 033850
 611                                        Troy Harvey Photographs
                                                                               – 033863

                                                                             PLTF 033864
 612                                        Yolanda McPherson Photographs
                                                                               – 033886

 613                                        Withdrawn
 614                                        Withdrawn

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE25
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 26 of 74 PageID #: 28082


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 615                                        Withdrawn
 616                                        Withdrawn
 617                                        Withdrawn
 618                                        Withdrawn
 619                                        Withdrawn
 620                                        Withdrawn

                                            Article “Family of Woman Killed    PLTF 034752
 621
                                            During Alleged Drag Race”            - 034775

                                            Email frm Holly Meier to Grandma      PLTF
 622
                                            Coyle re: visit with B. Meier        0034756

 623                                        Withdrawn
 624                                        Withdrawn
 625                                        Withdrawn
 626                                        Withdrawn
 627                                        Withdrawn
 628                                        Withdrawn
 629                                        Withdrawn
 630                                        Withdrawn
 631                                        Withdrawn
 632                                        Withdrawn
 633                                        Withdrawn
 634                                        Withdrawn
 635                                        Withdrawn
 636                                        Withdrawn
 637                                        Withdrawn
 638                                        Withdrawn
 639                                        Withdrawn
 640                                        Withdrawn

                                                                               PLTF 034816
 641                                        Sandra Stokes 2014 Tax Return
                                                                                 – 034922

                                                                               PLTF 034923
 642                                        Sandra Stokes 2015 Tax Return
                                                                                 – 035043




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE26
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 27 of 74 PageID #: 28083


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                PLTF
 643                                        Sandra Stokes 2016 Tax Return     0035044 –
                                                                               035153

                                                                             PLTF 035154
 644                                        Sandra Stokes 2017 Tax Return
                                                                               – 035271

                                                                             PLTF 035272
 645                                        Sandra Stokes 2018 Tax Return
                                                                               – 035430

 646                                        Withdrawn
 647                                        Withdrawn
 648                                        Withdrawn

                                                                             PLTF 035447
 649                                        S. Stokes Handwritten Notes
                                                                               – 035458

 650                                        S. Stokes Health Log             PLTF 035459

 651                                        S. Stokes Medication List        PLTF 035460

                                                                             PLTF 035461
 652                                        Sandra Stokes Timeline
                                                                               – 035464

 653                                        Withdrawn
 654                                        Withdrawn

 655                                        B. Meier Physician Order Sheet   PLTF 035467

 656                                        B. Meier Handwritten Notes       PLTF 035468

                                            Screenshot Millwood Giving
 657                                                                         PLTF 035469
                                            Backpacks to Schools
 658                                        Withdrawn
 659                                        Withdrawn
 660                                        Withdrawn
 661                                        Withdrawn
 662                                        Withdrawn
 663                                        Withdrawn
                                            Millwood – Giving Gifts to
 664                                                                         PLTF 035476
                                            Arlington ISD LinkedIn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE27
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 28 of 74 PageID #: 28084


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 665                                        Withdrawn

                                            Millwood – Mansfield Police Dept –
 666                                                                           PLTF 035478
                                            Continuing Health Education

                                            Millwood Giving Free Lunch to the
 667                                                                          PLTF 035479
                                            Elementary Schools
 668                                        Withdrawn
 669                                        Withdrawn

                                                                              PLTF 035482
 670                                        T. Young CVS Pharmacy Records
                                                                                – 035492

 671                                        Withdrawn
 672                                        Withdrawn

                                                                              PLTF 035493
 673                                        Hough 2014 Tax Return
                                                                                – 035512

                                                                              PLTF 035513
 674                                        Hough 2015 Tax Return
                                                                                – 035525

                                                                              PLTF 035526
 675                                        Hough 2016 Tax Return
                                                                                – 035541

                                                                              PLTF 035542
 676                                        Hough 2017 Tax Return
                                                                                – 035567

                                            Govinda Hough Direct Orthopedic   PLTF 035568
 677
                                            Care Medical Records                – 035615

                                            C. Grassley letter to US Dept of
                                            Health and Human Services re        PLTF 035647
 678
                                            Buzzfeed Article concerning           – 035648
                                            investigation into UHS
                                            C. Grassley letter to Jt Commission
                                                                                PLTF 035649
 679                                        re: Buzzfeed Article concerning
                                                                                  – 035650
                                            investigation into UHS




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE28
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 29 of 74 PageID #: 28085


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            C. Grassley letter to Centers of
                                            Medicare & Medicaid Service re:
                                                                                  PLTF 035651
 680                                        addressing complaints about the
                                                                                    – 035652
                                            mistreatment of patients at hospitals
                                            and similar facilities
                                            C. Grassley letter to U.S. Dept of
                                            Health and Human Service re:         PLTF 035653
 681
                                            wrongdoing at Universal Health         – 035654
                                            Services

                                                                                 PLTF 035655
 682                                        Y. MacPherson Aetna EOB
                                                                                   - 035660

 683                                        Withdrawn
 684                                        Withdrawn
                                            Grassley continues Inquiries
 685                                                                             PLTF 035663
                                            Psychiatric Services

                                            Dept of Health and Human Services
                                                                              PLTF 035664
 686                                        letter to C. Grassley, Chairman,
                                                                                - 035665
                                            Committee on the Judiciary

 687                                        Withdrawn
 688                                        Withdrawn
 689                                        Withdrawn
 690                                        Withdrawn

                                            DMN Article – Homebuyers pushed
 691                                                                           PLTF 035856
                                            N. Texas to all-time record in ‘19

                                            DMN Article – N. Texas home sales
 692                                                                           PLTF 035857
                                            set record pace in 2019
 693                                        Withdrawn
 694                                        Withdrawn
                                            Chuck Grassley Article – Alarming
 695                                        Pattern of Conduct Reported at UHS PLTF 035860
                                            Facilities
 696                                        Withdrawn
 697                                        Withdrawn

                                                                                 PLTF 035616
 698                                        Jason Hough 2014 W2s and 1099s
                                                                                   – 035625


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE29
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 30 of 74 PageID #: 28086


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                                                                PLTF 035626
 699                                        Jason Hough 2015 W2s and 1099s
                                                                                  – 035635

                                                                                PLTF 035636
 700                                        Jason Hough 2016 W2s and 1099s
                                                                                  – 035644

                                                                                PLTF 035645
 701                                        Jason Hough 2017 W2s and 1099s
                                                                                  – 035646

 702                                        Withdrawn
 703                                        Withdrawn
 704                                        Withdrawn
 705                                        Withdrawn
 706                                        Withdrawn
                                                                                  Bellaire
                                            Behavioral Hospital of Bellaire
 707                                                                            DC000001-
                                            Medical Records for Diane Creel
                                                                                  000198
                                                                                  Bellaire
                                            Behavioral Hospital of Bellaire
 708                                                                            DC000199-
                                            Billing Records for Diane Creel
                                                                                  000204
                                            Behavioral Hospital of Bellaire       Bellaire
 709                                        Medical records for William         WC000001-
                                            Crowell.                            WC000273
                                                                                  Bellaire
                                            William Crowell billing records
 710                                                                            WC000274-
                                            from BHB.
                                                                                WC000281
                                                                                 Millwood
                                            Jalisa Green medical records from
 711                                                                            JG000001-
                                            Millwood Hospital
                                                                                 JG000299
                                                                                 Millwood
                                            Jalisa Green billing records from
 712                                                                            JG000300-
                                            Millwood Hospital
                                                                                 JG000302
                                                                                 Millwood
                                            Troy Harvey medical records from
 713                                                                            TH000001-
                                            Millwood Hospital.
                                                                                    123
                                            Troy Harvey billing records from    MillwoodTH
 714
                                            Millwood.                             000124




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE30
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 31 of 74 PageID #: 28087


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                Millwood
                                            Yolanda McPherson Medical
 715                                                                           YM 000001-
                                            records from Millwood Hospital
                                                                                 000227
                                            Yolanda McPherson billing records   Millwood
 716
                                            from Millwood Hospital.             YM000228
                                            Barbara Meier medical records from MayhillBM0
 717
                                            Mayhill Hospital.                   00001-182
                                            Barbara Meier billing records from MayhillBM0
 718
                                            Mayhill Hospital.                   00183-184
                                            Sandra Stokes medical records from MayhillSS00
 719
                                            Mayhill Hospital                   0001-000114
                                            Sandra Stokes billing records from MayhillSS00
 720
                                            Mayhill Hospital.                  0115-000116
                                            Madison Hough medical records      MayhillMH0
 721
                                            from Mayhill.                       00001-128

                                            Tiffany Young medical records from HickoryTY00
 722
                                            Hickory Trail Hospital.            0001-000166

                                            Tiffany Young billing records from HickoryTY00
 723
                                            Hickory Trail Hospital.            0167-000168

 724                                        Withdrawn

 725                                        Withdrawn

 726                                        Withdrawn

 727                                        Withdrawn

                                            Behavioral Hospital of Bellaire    BHB P&P
 728                                        Policies & Procedures [Produced   000001–BHB
                                            with Bates # on 7/9/19]           P&P 001627

 729                                        Withdrawn

 730                                        Withdrawn

 731                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE31
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 32 of 74 PageID #: 28088


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

 732                                        Withdrawn

 733                                        Withdrawn

 734                                        Withdrawn

                                                                                 BELLAIRE
                                            Crowell A Tag State Complaint (aka
 735                                                                               01677 –
                                            CMS investigation)
                                                                                   001681
                                                                                 BELLAIRE
                                            Crowell Y tag State Complaint (aka
 736                                                                              001682 –
                                            CMS Investigation)
                                                                                   001686
                                                                                 BELLAIRE
 737                                        Joint Commission Survey Report 1      001687 -
                                                                                   001740
                                                                                 BELLAIRE
 738                                        Joint Commission Survey Report 2      001741 –
                                                                                   001784
                                                                                 BELLAIRE
                                             Medical Staff Bylaws for
 739                                                                              001785 -
                                            Behavioral Hospital of Bellaire
                                                                                   001784
                                                                                 HTH P&P
                                            Hickory Trail Policies & Procedures
 740                                                                            000001-HTH
                                            [Produced with Bates # on 7/9/19]
                                                                                P&P 001640

 741                                        Withdrawn

 742                                        Withdrawn

                                            Tiffany Young Insurance Payment      HTH 001644
 743
                                            & Co-Pay Records                     -  001648

 744                                        Withdrawn

 745                                        Withdrawn

 746                                        Withdrawn

                                            Hickory Trail Hospital Medical       HTH 001696-
 747
                                            Staff Bylaws                           001803

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE32
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 33 of 74 PageID #: 28089


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            RediAnswer, LLC Invoice to HTH
                                            Hickory Trail Hospital, Billing
                                            Report, UHS Delaware check to      HTH 001804-
 748
                                            General Disbursement Account in      001886
                                            the amount of $10,391.00
                                            w/attached request from UHS

 749                                        Incident Reports                   HTH 001887

 750                                        Census                             HTH 001888

                                            Hickory Trail 541 Budget           HTH 001889-
 751
                                            Comparative Detail                   001893
                                            Hickory Trail 2017 Budget          HTH 001894 -
 752
                                            Presentation                         001991
                                                                               HTH 001992
 753                                        Hickory Trail Business Plan
                                                                                – 001999
                                                                               HTH 002000
 754                                        Hickory Trail Budget Books
                                                                                – 002005

 755                                        Hickory Trail Budget Comparative   HTH 002009

                                            Hickory Trail Budget Exhibits A to HTH 002010
 756
                                            I                                   – 002027
                                            Hickory Trail Budgeted Monthly     HTH 002028-
 757
                                            Financial                              02029
                                            Hickory Trail Business Analysis    HTH 002030-
 758
                                            Report                                  2039
                                            Hickory Trail Detailed Income      HTH 002040-
 759
                                            Statement                              02072
                                                                                   HTH
 760                                        Managed Care Rate Matrix
                                                                                 0002073
                                                                               HTH 002074-
 761                                        Monthly FTE Schedule
                                                                                   02076
                                            Hickory Trails Key Indicators –    HTH 002077-
 762
                                            1500 Report                           002080
                                            Hickory Trails Key Indicators      HTH 002081-
 763
                                            Twelve Month Trend                    002084
                                            Hickory Trails Professional Fees
 764                                                                           HTH 002085
                                            Budget 2017



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE33
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 34 of 74 PageID #: 28090


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Hickory Trails Site State Visit     HTH 002086-
 765
                                            Reports                               002102
                                            Hickory Trails Top Sheet
 766                                                                            HTH 002087
                                            Comparative
                                                                                 MAYHILL
                                            Mayhill Hospital Policies &
                                                                                P&P 000001-
 767                                        Procedures [Produced with Bates #
                                                                                 MAYHILL
                                            on 7/9/19]
                                                                                P&P 000859
                                                                                  Mayhill
                                             Medical Director Agreement Dr.
 768                                                                             000860 –
                                            Islam 2011 – Mayhill Hospital
                                                                                  000871

 769                                        Withdrawn

                                             Medical Director Agreement Dr.       Mayhill
 770                                        Islam 2015 [2014?] – Mayhill         000889 –
                                            Hospital                              000893
                                                                                  Mayhill
                                             Medical Director Agreement Dr.
 771                                                                             000894 –
                                            Islam 2017
                                                                                  000909

 772                                        Withdrawn

 773                                        Withdrawn

 774                                        Withdrawn

 775                                        Withdrawn

 776                                        Withdrawn

 777                                        Withdrawn

 778                                        Withdrawn

 779                                        Withdrawn

                                                                                  Mayhill
                                            State Investigation CMS-2567 –
 780                                                                             000958 –
                                            Mayhill Hospital
                                                                                  000964



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE34
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 35 of 74 PageID #: 28091


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                  Mayhill
                                            Medical Staff Bylaws for Mayhill
 781                                                                             000965 -
                                            Hospital
                                                                                  001058
                                                                                  Mayhill
                                             Medical Director Agreement Dr.
 782                                                                             000894 –
                                            Islam – Mayhill Hospital
                                                                                  000909

 783                                        Withdrawn

 784                                        Withdrawn

 785                                        Withdrawn

 786                                        Withdrawn

 787                                        Withdrawn

 788                                        Withdrawn

 789                                        Withdrawn

 790                                        Withdrawn

                                            Department of Health & Human
 791                                        Services Survey for Mayhill        Mayhill00095
                                            Hospital                            8 – 000964

                                            Medical Staff ByLaws for Mayhill
 792                                                                           Mayhill00096
                                            Hospital
                                                                                5 - 001058

                                                                               Mayhill00105
 793                                        Faheem Payments Consolidated
                                                                                   9-
                                                                                000002198

 794                                        Withdrawn

 795                                        Withdrawn

 796                                        Withdrawn



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE35
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 36 of 74 PageID #: 28092


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

 797                                        Withdrawn

 798                                        Withdrawn

 799                                        Withdrawn

 800                                        Withdrawn

 801                                        Withdrawn

 802                                        Withdrawn

 803                                        Withdrawn

 804                                        Withdrawn

 805                                        Withdrawn

 806                                        Withdrawn

 807                                        Withdrawn

 808                                        Withdrawn

 809                                        Withdrawn

 810                                        Withdrawn

 811                                        Withdrawn

 812                                        Withdrawn

 813                                        Withdrawn

 814                                        Withdrawn

 815                                        Withdrawn



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE36
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 37 of 74 PageID #: 28093


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

 816                                        Withdrawn

 817                                        Withdrawn

 818                                        Withdrawn

 819                                        Withdrawn

 820                                        Withdrawn

 821                                        Withdrawn

 822                                        Withdrawn

 823                                        Withdrawn

 824                                        Withdrawn

 825                                        Withdrawn

 826                                        Withdrawn

 827                                        Withdrawn

 828                                        Withdrawn

 829                                        Withdrawn

 830                                        Withdrawn

 831                                        Withdrawn

 832                                        Withdrawn

 833                                        Withdrawn

 834                                        Withdrawn



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE37
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 38 of 74 PageID #: 28094


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

 835                                        Withdrawn

 836                                        Withdrawn

 837                                        Withdrawn

 838                                        Withdrawn

 839                                        Withdrawn

 840                                        Withdrawn

 841                                        Withdrawn

 842                                        Withdrawn

 843                                        Withdrawn

 844                                        Withdrawn

 845                                        Withdrawn

 846                                        Withdrawn

 847                                        Withdrawn

                                                                                Mayhill00219
                                            Kenneth Chad Ellis, RN – Personnel      9–
 848
                                            File from Mayhill Hospital          Mayhill00256
                                                                                     5
                                            Policy - Millwood Hospital           Millwood
 849                                        Transfers from Millwood to the      P&P 000565 -
                                            Excel Center                          000566
                                            Policy – Millwood Transportation     Millwood
 850
                                            of Patients to Higher Level of Care P&P 000567
                                                                                 Millwood
 851                                        Policy – Transportaion
                                                                                P&P 000568




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE38
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 39 of 74 PageID #: 28095


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                 Millwood
                                            Policy Transfer to Millwood
 852                                                                            P&P 000569
                                            Hospital
                                                                                 – 000570
                                                                                 Millwood
 853                                         Policy – Discharge AMA
                                                                                P&P 000571
                                                                                 Millwood
                                             Policy – Discharge Against Medical
 854                                                                            P&P 000572
                                            Advice
                                                                                 – 000574
                                            Millwood Policies & Procedures       Millwood
 855                                        [Likely to be broken down           P&P 000575
                                            further]                             – 002759
                                             Troy Harvey – Billing
                                                                                 Millwood
                                            NOTE SKIPPED BATES
 856                                                                             000565 –
                                            NUMBERS Millwood 000001 -
                                                                                  000566
                                            000564

 857                                        Withdrawn

                                            Blank Forms – Authorization to       Millwood
 858                                        Utilize Medicare Life-Time Reserve   000570 -
                                            Days & Financial Agreement            000571

                                                                                 Millwood
                                            Joint Commission Survey 2013 –
 859                                                                             000572 –
                                            Millwood Hospital
                                                                                  000596
                                                                                 Millwood
                                            Joint Commission Survey 2016 –
 860                                                                             000597 –
                                            Millwood Hospital
                                                                                  000622

 861                                        Withdrawn

 862                                        Withdrawn

 863                                        Withdrawn

 864                                        Withdrawn

 865                                        Withdrawn

 866                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE39
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 40 of 74 PageID #: 28096


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

 867                                        Withdrawn

                                                                                 Millwood
 868                                         MSAI Transcription Contract         000699 –
                                                                                  000705

 869                                        Withdrawn

 870                                        Withdrawn

 871                                        Withdrawn

                                                                                 Millwood
                                            Medical Staff Bylaws for Millwood
 872                                                                             000718 –
                                            Hospital
                                                                                  000831
                                                                                 Millwood
                                            Medical Staff Bylaws for Millwood
 873                                                                             000832 –
                                            Hospital
                                                                                  000944
                                                                                 Millwood
                                            Payments to Dr. Malone, MD, PA –
 874                                                                             000945 –
                                            Several privileged pages withheld
                                                                                  001111
                                                                                 Millwood
                                            Payments to RediAnswer – Several
 875                                                                             001112-
                                            privileged pages withheld
                                                                                  001518
                                                                                 Millwood
 876                                        Payments to Dr. Mehta                001519 –
                                                                                  001760

 877                                        Withdrawn

 878                                        Withdrawn

 879                                        Withdrawn

 880                                        Withdrawn

                                                                                  Bellaire
                                            Diane Creel Medical Records from    DC000001 –
 881
                                            Behavioral Hospital of Bellaire       Bellaire
                                                                                 DC000198


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE40
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 41 of 74 PageID #: 28097


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                Bellaire
                                            Diane Creel Billing Records from   DC000199
 882
                                            Behavioral Hospital of Bellaire     Bellaire
                                                                               DC000204

 883                                        Withdrawn

 884                                        Withdrawn
 885                                        Withdrawn
                                            B. Meier Billing Record Account     CHANG
 886                                        Ledger a/o 1/18/2019 from            000029
                                            Universal Physicians PA            Confidential
                                                                                CHANG
                                                                                000030 –
                                            B. Meier Medical Records Mayhill
 887                                                                            CHANG
                                            Hospital. Dr. Tao.
                                                                                 000034
                                                                               Confidential
                                                                                CHANG
                                                                                000035-
 888                                        Dr. Buttar 2019 CV
                                                                                CHANG
                                                                                000036
                                                                                CHANG
                                            Contractor Agreement between
                                                                                000037-
 889                                        Universal Physicians and AYY
                                                                                CHANG
                                            SVCS LLC
                                                                                000046
 890                                        Withdrawn
 891                                        Withdrawn
 892                                        Withdrawn
 893                                        Withdrawn
 894                                        Withdrawn
 895                                        Withdrawn
 896                                        Withdrawn
                                                                                CHANG
                                            Professional Contractor Services
                                                                                000179-
 897                                        Agreement b/w Universal
                                                                                CHANG
                                            Physicians PA & Dr. Buttar
                                                                                000181




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE41
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 42 of 74 PageID #: 28098


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                  CHANG
                                            Professional Contractor Services
                                                                                  000182–
 898                                        Agreement b/w Universal
                                                                                  CHANG
                                            Physicians and Qingguo Tao MD
                                                                                   000184
                                                                                  CHANG
                                            Troy Harvey Medical Record from       000185 -
 899
                                            Millwood. Dr. Tao.                    CHANG
                                                                                   000186
                                                                                  CHANG
                                            Tiffany Young Medical Record          000187 -
 900
                                            from Hickory Trail. Dr. Tao.          CHANG
                                                                                   000189
                                                                                  CHANG
                                            Yolanda McPherson Medical             000190 -
 901                                        Record from Millwood Hospital. Dr.    CHANG
                                            Buttar.                                000191
                                                                                 Confidential
                                                                                  CHANG
                                                                                  000192–
 902                                        Information Management Policy         CHANG
                                                                                   000197
                                                                                 Confidential
                                                                                  CHANG
                                                                                  000198–
                                            Physical Security Policy /
 903                                                                              CHANG
                                            RediAnswer Administrator
                                                                                   000200
                                                                                 Confidential
                                                                                  CHANG
                                                                                  000201–
                                            B. Meier Record Log. Mayhill
 904                                                                              CHANG
                                            Hospital. Dr. Qingguo Tao.
                                                                                   000202
                                                                                 Confidential
                                                                                  CHANG
                                            D. Creel Record Log. Behavioral       000203 -
 905                                        Hospital of Bellaire. Dr. Timothy     CHANG
                                            Tom.                                   000205
                                                                                 Confidential




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE42
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 43 of 74 PageID #: 28099


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                   CHANG
                                            T. Harvey Record Log. Millwood
 906                                                                                000206
                                            Hospital. Dr. Quingguo Tao.
                                                                                  Confidential
                                                                                   CHANG
                                                                                   000207 -
                                            T. Young Record Log. Hickory
 907                                                                               CHANG
                                            Trail Hospital. Dr. Quingguo Tao.
                                                                                    000208
                                                                                  Confidential
                                                                                    CHANG
                                            Y. McPherson Record Log.               000209 -
 908                                        Millwood Hospital. Dr.                  CHANG
                                            Harmanpreet Buttar.                     000210
                                                                                  Confidential
                                            RediAnswer, LLC, Joint                  CHANG
 909                                        Commission Accreditation                000211
                                            Certificate. Valid up to 36 months.   Confidential
                                            RediAnswer, LLC, Joint                  CHANG
 910                                        Commission Accreditation                000212
                                            Certificate. Valid up to 36 months.   Confidential
                                            RediAnswer, LLC, Joint                  CHANG
 911                                        Commission Accreditation                000213
                                            Certificate. Valid up to 36 months.   Confidential
                                                                                    CHANG
                                                                                    000214-
                                            D. Creel Billing Record –
 912                                                                                CHANG
                                            Memorial Health Solution
                                                                                    000216
                                                                                  Confidential
                                            D. Creel Medical Records –              CHANG
 913                                        Behavioral Hospital Bellaire. Dr.     000217 -223
                                            Timothy Tom                           Confidential
                                                                                    CHANG
                                                                                   000227 –
                                            J. Green Medical Records –
 914                                                                                CHANG
                                            Qingguo Tao, M.D.
                                                                                    000228
                                                                                  Confidential




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE43
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 44 of 74 PageID #: 28100


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                            CHANG
                                                                            000229 –
                                            J. Green Record Log Millwood
 915                                                                        CHANG
                                            Hospital. Dr. Qingguo Tao.
                                                                             000230
                                                                           Confidential
                                                                            CHANG
                                                                            000231 --
 916                                        Chang Money Trail
                                                                             002938
                                                                           Confidential
 917                                        Withdrawn
 918                                        Withdrawn
 919                                        Withdrawn
 920                                        Withdrawn
 921                                        Withdrawn
 922                                        Withdrawn
 923                                        Withdrawn
 924                                        Withdrawn
 925                                        Withdrawn
 926                                        Withdrawn
 927                                        Withdrawn
 928                                        Withdrawn
 929                                        Withdrawn
 930                                        Withdrawn
 931                                        Withdrawn
 932                                        Withdrawn
 933                                        Withdrawn
 934                                        Withdrawn
 935                                        Withdrawn
 936                                        Withdrawn
 937                                        Withdrawn
 938                                        Withdrawn
 939                                        Withdrawn
 940                                        Withdrawn
 941                                        Withdrawn
 942                                        Withdrawn
 943                                        Withdrawn
 944                                        Withdrawn
 945                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE44
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 45 of 74 PageID #: 28101


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 946                                        Withdrawn
 947                                        Withdrawn
 948                                        Withdrawn
 949                                        Withdrawn
 950                                        Withdrawn
 951                                        Withdrawn
 952                                        Withdrawn
 953                                        Withdrawn
 954                                        Withdrawn
 955                                        Withdrawn
 956                                        Withdrawn
 957                                        Withdrawn
 958                                        Withdrawn
 959                                        Withdrawn
 960                                        Withdrawn
 961                                        Withdrawn
 962                                        Withdrawn
 963                                        Withdrawn
 964                                        Withdrawn
 965                                        Withdrawn
 966                                        Withdrawn
 967                                        Withdrawn
 968                                        Withdrawn
 969                                        Withdrawn
 970                                        Withdrawn
 971                                        Withdrawn
 972                                        Withdrawn
 973                                        Withdrawn
 974                                        Withdrawn
 975                                        Withdrawn
 976                                        Withdrawn
 977                                        Withdrawn
 978                                        Withdrawn
 979                                        Withdrawn
 980                                        Withdrawn
 981                                        Withdrawn
 982                                        Withdrawn
 983                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE45
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 46 of 74 PageID #: 28102


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
 984                                        Withdrawn
 985                                        Withdrawn
 986                                        Withdrawn
 987                                        Withdrawn
 988                                        Withdrawn
 989                                        Withdrawn
 990                                        Withdrawn
 991                                        Withdrawn
 992                                        Withdrawn
 993                                        Withdrawn
 994                                        Withdrawn
 995                                        Withdrawn
 996                                        Withdrawn
 997                                        Withdrawn
 998                                        Withdrawn
 999                                        Withdrawn
1000                                        Withdrawn
1001                                        Withdrawn
1002                                        Withdrawn
1003                                        Withdrawn
1004                                        Withdrawn
1005                                        Withdrawn
1006                                        Withdrawn
1007                                        Withdrawn
1008                                        Withdrawn
1009                                        Withdrawn
1010                                        Withdrawn
1011                                        Withdrawn
1012                                        Withdrawn
1013                                        Withdrawn
1014                                        Withdrawn
1015                                        Withdrawn
1016                                        Withdrawn
1017                                        Withdrawn
1018                                        Withdrawn
1019                                        Withdrawn
1020                                        Withdrawn
1021                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE46
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 47 of 74 PageID #: 28103


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
1022                                        Withdrawn
1023                                        Withdrawn
1024                                        Withdrawn
1025                                        Withdrawn
1026                                        Withdrawn
1027                                        Withdrawn
1028                                        Withdrawn
1029                                        Withdrawn
1030                                        Withdrawn
1031                                        Withdrawn
1032                                        Withdrawn
1033                                        Withdrawn
1034                                        Withdrawn
1035                                        Withdrawn
1036                                        Withdrawn
1037                                        Withdrawn
1038                                        Withdrawn
1039                                        Withdrawn
1040                                        Withdrawn
1041                                        Withdrawn
1042                                        Withdrawn
1043                                        Withdrawn
1044                                        Withdrawn
1045                                        Withdrawn
1046                                        Withdrawn
1047                                        Withdrawn
1048                                        Withdrawn
1049                                        Withdrawn
1050                                        Withdrawn
1051                                        Withdrawn
1052                                        Withdrawn
1053                                        Withdrawn
1054                                        Withdrawn
1055                                        Withdrawn
1056                                        Withdrawn
1057                                        Withdrawn
1058                                        Withdrawn
1059                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE47
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 48 of 74 PageID #: 28104


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
1060                                        Withdrawn
1061                                        Withdrawn
1062                                        Withdrawn
1063                                        Withdrawn
1064                                        Withdrawn
1065                                        Withdrawn
1066                                        Withdrawn
1067                                        Withdrawn
1068                                        Withdrawn
1069                                        Withdrawn
1070                                        Withdrawn
1071                                        Withdrawn
1072                                        Withdrawn
1073                                        Withdrawn
1074                                        Withdrawn
1075                                        Withdrawn
1076                                        Withdrawn
1077                                        Withdrawn
1078                                        Withdrawn
1079                                        Withdrawn
1080                                        Withdrawn
1081                                        Withdrawn
1082                                        Withdrawn
1083                                        Withdrawn
1084                                        Withdrawn
1085                                        Withdrawn
1086                                        Withdrawn
1087                                        Withdrawn
1088                                        Withdrawn
1089                                        Withdrawn
1090                                        Withdrawn
1091                                        Withdrawn
1092                                        Withdrawn
1093                                        Withdrawn
1094                                        Withdrawn
1095                                        Withdrawn
1096                                        Withdrawn
1097                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE48
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 49 of 74 PageID #: 28105


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
1098                                        Withdrawn
1099                                        Withdrawn
1100                                        Withdrawn
1101                                        Withdrawn
1102                                        Withdrawn
1103                                        Withdrawn
1104                                        Withdrawn
1105                                        Withdrawn
1106                                        Withdrawn
1107                                        Withdrawn
1108                                        Withdrawn
                                            Behavioral Health Connections
                                                                                     BHC-
                                            product information re: Psychiatric
1109                                                                               00000001
                                            Mobile & Tele- Video Assessment
                                                                                  Confidential
                                            Services
                                            Mobile Assessment Services                BHC-
                                            Agreement b/w Behavioral Health         00000002-
1110
                                            Connections, Inc. and BSW Health        00000031
                                            affiliated hospitals                   Confidential
                                            Behavioral Health Connections, Inc.       BHC-
1111                                        re: Troy Harvey USMD to               00000032-48
                                            Millwood                              Confidential

                                            Behavioral Health Connections, Inc.
                                            re: Sandra Stokes. Baylor
                                            Carrollton Patient is not medically
                                                                                      BHC-
                                            cleared / stabled. Still has diarrhea;
1112                                                                               00000049-73
                                            would like to f/u with patient in a
                                                                                   Confidential
                                            little while to see if things have
                                            changed. 19:23 MHMR is headed
                                            out to assess per Leah S.

                                                                                   BHC-
                                            BSW – Carrollton Records re:         00000050-
1113
                                            Sandra Stokes. Emergency Admit.      00000051
                                                                                Confidential
                                                                                   BHC-
                                            Behavioral Health Connections, Inc. 00000052-
1114
                                            Records re: S. Stokes.               00000073
                                                                                Confidential

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE49
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 50 of 74 PageID #: 28106


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                     BHC-
                                                                                   00000074-
1115                                        BHC Y. McPherson.
                                                                                   00000099
                                                                                  Confidential
                                            Behavioral Health Connection, Inc.       BHC-
1116
                                            Corporate Structure Chart              00000100
                                            Service Agreement between
                                            Methodist Mansfield Medical              BHC-
1117                                        Center and BHC, with attached         00000101 –
                                            Exhibit A – Facility Description of    00000112
                                            Duties and Responsibilities
                                            Medical Director Agreement
                                            between Psychiatric Medical
                                                                                   BHC-
                                            Associates and BHC. Signed by
1118                                                                            00000113 –
                                            Terri Hasket (BH Connections, Inc.)
                                                                                 00000130
                                            and Dr. Mehta (Psychiatric Medical
                                            Associates, PA)

                                            BHC Personnel Action form
                                            (redacted), Mobile Assessor. Signed
                                            by Cindy Clements, Supervisor, and
                                            Teri Haskett, Next Level or CEO
                                            w/attached Consumer Authorization
                                            (redacted), New Hire Personnel
                                            Action form, transfer from             BHC-
1119                                        Millwood (redacted); BHC            00000131 -
                                            Employee Information (redacted);     00000192
                                            Policy and Procedure Manual
                                            (redacted); Acknowledgement and
                                            Agreement to Comply with the UHS
                                            Code of Conduct (redacted); Job
                                            Description; Orientation &
                                            Competency Checklist, etc.




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE50
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 51 of 74 PageID #: 28107


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            License Detail (name redacted), Job
                                            Description – Mobile Assessment
                                            Team Evaluator. Reports to
                                            Executive Director for clinical
                                            oversight and Program Manager for
                                            scheduling oversight. Direct
                                                                                     BHC-
                                            Supervisor – Cindy Clement. Job
1120                                                                              00000193 –
                                            description – Televideo Assessment
                                                                                   00000252
                                            Team Evaluator with duties listed.
                                            Includes background check &
                                            medical / drug tests (names
                                            redacted). Orientation and checklist;
                                            New hire Personnel Action form
                                            (names redacted)


                                            License Details – Master Social
                                            Worker (name redacted); Job
                                            Description – Mobile Assessment
                                            Team Evaluator (name redacted);
                                            Background Report (name
                                            redacted); Medical background /
                                                                                   BHC-
                                            Drug tests; BHC Policy &
1121                                                                            00000253 –
                                            Procedure Manual (employee name
                                                                                 00000309
                                            redacted). Orientation and
                                            Competency Checklist. New Hire
                                            Personnel Action Form (redacted).
                                            Hiring Manager – Cynthia Clement.
                                            New hire Personnel Action form,
                                            transfer from UBH, CEO: Haskett.




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE51
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 52 of 74 PageID #: 28108


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            License Detail – Clinical Social
                                            Worker (name redacted). Job
                                            Description – Mobile Assessment
                                            Team Evaluator (name redacted);
                                                                                   BHC-
                                            Background check (name redacted);
1122                                                                            00000310 -
                                            Policy and Procedure Manual signed
                                                                                 00000350
                                            12/5/2017 (redacted); Employee
                                            Information (name and personal info
                                            redacted); Orientation &
                                            Competency Checklist (redacted)


                                            BHC Personnel Action Form (name
                                            redacted), Position: MAT (Mobile
                                            Assessment Team), Job change from
                                            Millwood Therapist, signed by
                                            Cindy Clements; New Hire
                                            Personnel Action Form (redacted)
                                            signed by Cindy Clements;
                                                                                     BHC-
                                            Millwood Hospital Influenza
1123                                                                               00000351-
                                            Vaccination Consent (redacted).
                                                                                   00000402
                                            Employee Information (redacted);
                                            New Hire Paperwork; BHC Policy
                                            and Procedure Manual (employee
                                            name redacted); Post Test Mobile
                                            Assessor (redacted); Job Description
                                            (employee name redacted) signed by
                                            Cynthia Clement

                                                                                     BHC-
                                            UHS Facility Admissions by
1124                                                                               00000403-
                                            Mobiles
                                                                                   00000408
                                                                                     BHC-
                                            UHS Facility Admissions by
1125                                                                               00000409-
                                            Mobiles
                                                                                   00000416
                                                                                     BHC-
                                            UHS Facility Admissions by
1126                                                                               00000417-
                                            Mobiles
                                                                                   00000427




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE52
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 53 of 74 PageID #: 28109


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                    BHC-
                                            Jalisa Green Medical Records from
1127                                                                             00000428-
                                            BHC / Millwood
                                                                                  00000460
                                                                                    BHC-
                                            Behavioral Health Connection Key
1128                                                                             00000461-
                                            Indicators
                                                                                  00000482
                                            Telemedicine Services Agreement         BHC-
1129                                        b/w BHC (Provider) and Millwood      00000483 -
                                            Hospital (Facility)                   00000490

                                            Telemedicine Services Agreement         BHC-
1130                                        b/w BHC (Provider) and Behavioral    00000491 -
                                            Hospital of Bellaire (Facility)       00000498

                                                                                    BHC-
                                            Bianca Mickan Personnel File from
1131                                                                             00000499 -
                                            BHC
                                                                                  00000586
1132                                        Withdrawn
                                                                                    BHC-
1133                                        Total UHS Bed Deflections per year
                                                                                  00000629
                                                                                    BHC-
                                            Behavioral Health Connections
1134                                                                             00000630 –
                                            PowerPoint presentation:
                                                                                  00000656
                                            Amendment to Provider                  UHSD-
                                            Credentialing and Privileging         00000001-
1135
                                            Agreement b/w Mayhill Hospital        00000002
                                            and RediAnswer, LLC                  Confidential
                                            Amendment to the Unit Medical
                                                                                   UHSD-
                                            Director Agreement and All
                                                                                  00000003-
1136                                        Inclusive Services Agreement b/w
                                                                                  00000004
                                            Crescent Psychiatry PLLC and
                                                                                 Confidential
                                            Mayhill Hospital
                                            Physician Service Agreement b/w        UHSD-
                                            Crescent Psychiatry PLLC and          00000005-
1137
                                            Mayhill Hospital. Group shall         00000012
                                            engage Sabahat Faheem MD.            Confidential
                                            Amendment to Provider                  UHSD-
                                            Credentialing and Privileging         00000013-
1138
                                            Agreement b/w Mayhill Hospital        00000014
                                            and RediAnswer, LLC                  Confidential


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE53
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 54 of 74 PageID #: 28110


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Telemedicine Service Agreement         UHSD-
                                            b/w Mayhill Hospital and              00000015-
1139
                                            RediAnswer LLC, Universal             00000026
                                            Physicians PA and DrSays, LLC        Confidential
                                            Telemedicine Services Agreement
                                            b/w Mayhill Hospital and              UHSD-
1140                                        RediAnswer LLC, Universal            00000027
                                            Physicians PA, and DrSays LLC -      Confidential
                                            Terminated
                                            Page 8 of 17 Agreement b/w            UHSD-
1141                                        Mayhill Hospital and Crescent        00000028
                                            Psychiatry PLLC                      Confidential

                                                                                   UHSD-
                                            Telemedicine Services Agreement
                                                                                  00000029-
1142                                        b/w Behavioral Health Connections,
                                                                                  00000038
                                            Inc and Hickory Trail Hospital
                                                                                 Confidential
                                            Medical Director and Physicians
                                            Services Agreement b/w Mayhill
                                            Hospital and Crescent Psychiatry       UHSD-
                                            PLLC – Terminated – Physician         00000039-
1143
                                            Performing services - Sabahat         00000047
                                            Faheem. Attached is Regular          Confidential
                                            Compensation / Payment
                                            Information.

                                            Medical Director Agreement b/w
                                                                                   UHSD-
                                            Gary Malone, MD, PA and
                                                                                  00000048-
1144                                        Millwood Hospital w/attached
                                                                                  00000065
                                            Addendum I – Business Associate
                                                                                 Confidential
                                            Agreement

                                            Physician Service Agreement b/w    UHSD-
                                            GaryMalone MD, PA and Millwood 00000066-
1145
                                            Hospitalw/attached Exhibit A re:  00000075
                                            Compensation                     Confidential




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE54
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 55 of 74 PageID #: 28111


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Medical Director and Physician
                                            Services Agreement b/w Psychiatric   UHSD-
                                            Medical Associates PA and           00000076-
1146
                                            Millwood Hospital with attached     00000094
                                            Addendum I – Business Associate    Confidential
                                            Agreement
                                            Medical Director and Physician
                                            Services Agreement b/w Psychiatric  UHSD-
                                            Services Agreement and Millwood    00000095-
1147
                                            Hospital with attached Addendum I  00000124
                                            – Business Associate Agreement (2 Confidential
                                            copies)
                                            Amendment to the Amended and
                                            Restated Physician Service
                                            Agreement (Global Payment
                                            Arrangement) b/w Psychiatric            UHSD-
                                            Medical Associates, PA and             00000125-
1148
                                            Millwood Hospital – Amends the         00000128
                                            Agreement dated 2/1/2015. Group       Confidential
                                            shall engage Sejal Mehta. Includes
                                            “Exhibit A” re: Compensation – not
                                            signed
                                            Signature page to Amendment to
                                            Agreement b/w Millwood Hospital        UHSD-
1149                                        and Psychiatric Medical Associates.   00000129
                                            Signed by S. Mehta, MD for            Confidential
                                            Psychiatric Med Assoc.
                                            Physician Service Agreement
                                            (Global Payment Arrangement) b/w
                                                                                    UHSD-
                                            Psychiatric Medical Associates, PA
                                                                                   00000130-
1150                                        and Millwood Hospital. Grp shall
                                                                                   00000139
                                            engage Sejal Mehta, MD with
                                                                                  Confidential
                                            attached “Exhibit A” re:
                                            Compensation
                                                                                    UHSD-
                                                                                   00000140-
1151                                        Distant Site Hospital Physician
                                                                                   00000157
                                                                                  Confidential



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE55
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 56 of 74 PageID #: 28112


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Professional Services Agreement
                                            b/w Hickory Trail Hospital and          UHSD-
                                            MDReliance, Inc. and its affiliates   00000158-
1152
                                            with attached Amendment to the         00000165
                                            Professional Services Agreement       Confidentia
                                            dated 8/1/2011


                                            Telemedicine Services Agreement     UHSD-
                                            b/w Hickory Trail Hospital and MD 00000166-
1153
                                            Reliance Inc. w/attached Addendum 00000170
                                            to Telemedicine Service Agreement Confidential


                                            Signature page re: Provider
                                            Credentialing and Privileging          UHSD-
1154                                        Agreement b/w Mayhill Hospital        00000171
                                            and RediAnswer LLC. Signed by         Confidential
                                            Yupo Jesse Chang, MD, President
                                            Provider Credentialing and
                                            Privileging Agreement b/w               UHSD-
                                            RediAnswer, LLC and Mayhill           00000172-
1155
                                            Hospital (not signed) with attached    00000179
                                            Schedule A - Medical Staff            Confidentia
                                            Privileges
                                            Professional Services Agreement
                                                                                    UHSD-
                                            b/w Psychiatric Hospital Group,
                                                                                   00000180-
1156                                        LLC and Hickory Trail Hospital.
                                                                                   00000190
                                            Signed by S. Mehta, MD, President
                                                                                  Confidential
                                            of PHC
                                                                                    UHSD-
                                            Telemedicine Services Agreement
                                                                                   00000191-
1157                                        b/w Mayhill Hospital and
                                                                                   00000199
                                            RediAnswer, LLC
                                                                                  Confidential
                                            Physician Credentialing and
                                                                               UHSD-
                                            Privileging Agreement b/w
                                                                              00000200-
1158                                        RediAnswer LLC and Hickory Trail
                                                                              00000208
                                            Hospital. Attached Schedule A –
                                                                             Confidential
                                            Medical Staff Privileges




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE56
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 57 of 74 PageID #: 28113


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Telemedicine Agreement b/w
                                                                                    UHSD-
                                            Hickory Trail Hospital and
                                                                                   00000209-
1159                                        RediAnswer, LLC. Attached
                                                                                   00000212
                                            Schedule A re; Medical Staff
                                                                                  Confidential
                                            Privileges
                                            Page 2 of 2 (signature page) of
                                            Schedule A to Telemedicine
                                                                                   UHSD-
                                            Agreement b/w Mayhill Hospital
1160                                                                              00000213
                                            and RediAnswer. Signed by Yupo
                                                                                  Confidential
                                            Jesse Chang, President of
                                            RediAnswer, LLC

                                            First Amendment to Professional
                                            Services Agreement b/w UHS of
                                                                                    UHSD-
                                            Delaware, Inc and Universal Health
                                                                                   00000214-
1161                                        Services, Inc. (Grant of Trademark
                                                                                   00000220
                                            License and Usage). Attached is the
                                                                                  Confidential
                                            Professional Services Agreement
                                            dated 1/11/2011

                                            Professional Services Agreement
                                            b/w UHS Delaware and Universal          UHSD-
                                            Health Services, Inc. Signed by        00000221-
1162
                                            Steve Filton, Sr VP of UHS             00000225
                                            Delaware, and Marc D. Miller,         Confidential
                                            President of UHS, Inc.
                                            Management Agreement b/w UHS
                                            Delaware and Behavioral health          UHSD-
                                            Connections d/b/a Behavioral           00000226-
1163
                                            Health Connections. Attached           00000247
                                            “Exhibit A” Business Associate        Confidential
                                            Agreement
                                            Management Agreement b/w UHS
                                                                                    UHSD-
                                            Delaware and Behavioral Health
                                                                                   00000248-
1164                                        Management d/b/a Behavioral
                                                                                   00000269
                                            Health. Attached is “Exhibit A”
                                                                                  Confidential
                                            Business Associate Agreement.




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE57
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 58 of 74 PageID #: 28114


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Business Associate Agreement b/w
                                            UHS of Delaware and Hickory Trail
                                                                                UHSD-
                                            Hospital. Signed by Steve Filton,
                                                                              00000270-
1165                                        VP of UHS Delaware and Debra K.
                                                                               00000278
                                            Osteen, President of Psychiatric
                                                                              Confidentia
                                            Solutions and Texas Hospital
                                            Holdings, Inc. Mayhill?
                                            Management Agreement b/w UHS
                                            of Delaware and Hickory Trail
                                            Hospital. Signed by Steve Filton, Sr     UHSD-
                                            VP of UHS of Delaware and Kay           00000279-
1166
                                            McKennery of Hickory Trail.             00000297
                                            Attached is “Exhibit A” Business       Confidential
                                            Associate Agreement (missing
                                            pages at the end) Mayhill?

                                            Management Agreement b/w UHS
                                            of Delaware and Mayhill Behavioral
                                                                                 UHSD-
                                            Health. Signed by Adam Vincent,
                                                                                00000298-
1167                                        CEO/Managing Director of Mayhill
                                                                                00000319
                                            Hospital; Steve Filton, Sr VP of
                                                                               Confidential
                                            UHS. Attached Exhibit A –
                                            Business Associate Agreement

                                            Management Agreement b/w UHS
                                            of Delaware and Mayhill Behavioral
                                            Hospital. Signed by Steve Filton,
                                                                                    UHSD-
                                            VP, UHS Delaware, and Debra K.
                                                                                   00000320-
1168                                        Osteen, President Mayhill
                                                                                   00000330
                                            Behavioral Health, LLC, Ascend
                                                                                  Confidential
                                            Health Corp, Its Sole Member.
                                            Attached is blank Exhibit A – Initial
                                            Term Management Fee




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE58
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 59 of 74 PageID #: 28115


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            Business Associate Agreement b/w
                                            UHS of Delaware and Millwood
                                            Hospital. Signed by Steve Filton,
                                            VP, UHS and Debra K. Osteen,             UHSD-
                                            President, Millwood Hospital           00000331-
1169
                                            (Texas Hospital Holdings, LLC,          00000339
                                            Psychiatric Solutions Hospitals, and   Confidentia
                                            Psychiatric Solutions, Inc., Texas
                                            Hospital Holdings w/attached
                                            Exhibit A.

                                            Management Agreement b/w UHS
                                            of Delaware and Millwood Hospital
                                            (which operates several outpatient
                                            centers d/b/a Millwood Hospital,     UHSD-
                                            Millwood; The Excel Center,         00000340-
1170
                                            Millwood; The Excel center          00000361
                                            Friendswood and Millwood; The      Confidential
                                            Excel Center Lewisville. Attached
                                            Exhibit A – Business Associate
                                            Agreement
                                            Case Details UHSI-18-04-0008.
                                                                                    UHSD-
                                            Web submission. Allegation-
1171                                                                               00000362-
                                            Disclosure of confidential Health
                                                                                      365
                                            Information-HIPAA.
                                            Compliance 6.0 Education on          UHSD-
1172                                        Federal and State False Claims     00000366 –
                                            Laws                                00000367
                                            Compliance 6.0 Education on          UHSD-
1173                                        Federal and State False Claims     00000368 -
                                            Laws                                00000369
                                                                                 UHSD-
                                            Compliance 7.0 Reporting Unethical
1174                                                                           00000370 –
                                            or Illegal Conduct
                                                                                00000372
                                                                                 UHSD-
                                            Compliance 7.0 Reporting Unethical
1175                                                                           00000373 –
                                            or Illegal Conduct
                                                                                00000375




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE59
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 60 of 74 PageID #: 28116


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            Compliance 8.0 Process For          UHSD-
1176                                        Handling the UHS Compliance       00000376 –
                                            Hotline and Web Reporting Program 00000377


                                            Compliance 8.0 Process for          UHSD-
1177                                        Handling the UHS compliance       00000378 –
                                            Hotline and Web Reporting Program 00000380

                                                                                 UHSD-
                                            Compliance 16.0 Conflicts of
1178                                                                           00000381 –
                                            Interest
                                                                                00000383
                                                                                 UHSD-
                                            Compliance 16.0 Conflicts of
1179                                                                           00000384 –
                                            Interest
                                                                                00000386
                                                                                 UHSD-
                                            Compliance 1.0 UHS Compliance
1180                                                                           00000387 –
                                            Program
                                                                                00000389
                                                                                 UHSD-
                                            Compliance 2.0 UHS Chief
1181                                                                           00000390 –
                                            Compliance Officer
                                                                                00000392
                                                                                 UHSD-
                                            Compliance 3.0 UHS Compliance
1182                                                                           00000393 –
                                            Committee
                                                                                00000395
                                                                                 UHSD-
                                            Compliance 3.1 Facility Compliance
1183                                                                           00000396 –
                                            Committee
                                                                                00000398
                                                                                 UHSD-
                                            Compliance 4.0 Division
1184                                                                           00000399 –
                                            Compliance Officers
                                                                                00000400
                                                                                 UHSD-
                                            Compliance 5.0 Facility Compliance
1185                                                                           00000401 –
                                            Officers
                                                                                00000402
                                            Compliance 6.0 Education on          UHSD-
1186                                        Federal and State False Claims     00000403 –
                                            Laws                                00000404
                                                                                 UHSD-
                                            Compliance 7.0 Reporting Unethical
1187                                                                           00000405 –
                                            or Illegal Conduct
                                                                                00000407


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE60
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 61 of 74 PageID #: 28117


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            Compliance 8.0 Process for          UHSD-
1188                                        Handling the UHS Compliance       00000408 –
                                            Hotline and Web Reporting Program 00000410

                                                                                 UHSD-
                                            Compliance 9.0 Conducting Internal
1189                                                                           00000411 –
                                            Investigations
                                                                                00000412
                                            Compliance 9.1 Facility              UHSD-
1190                                        Surveillance Video Camera          00000413 –
                                            Recording                           00000415
                                                                                 UHSD-
                                            Compliance 10.0 Compliance
1191                                                                           00000416 –
                                            Corrective Action
                                                                                00000417
                                                                                 UHSD-
                                            Compliance 11.0 Compliance
1192                                                                           00000418 –
                                            Remedial Action
                                                                                00000419
                                                                                 UHSD-
                                            Compliance 12.0 Compliance
1193                                                                           00000420 –
                                            Document Retention
                                                                                00000421
                                                                                 UHSD-
1194                                        Compliance 13.0 Ineligible Persons 00000422 –
                                                                                00000423

                                            Compliance 14.0 Response to         UHSD-
1195                                        Government Inquiries,             00000424 –
                                            Investigations or Audits           00000426

                                                                                 UHSD-
                                            Compliance 15.0 Billing and Claims
1196                                                                           00000427 –
                                            Reimbursement
                                                                                00000428
                                                                                 UHSD-
                                            Compliance 16.0 Conflicts of
1197                                                                           00000429 –
                                            Interest
                                                                                00000431
                                            Compliance 17.0 Policy on UHS        UHSD-
1198
                                            Compliance Policies                 00000432
                                                                                 UHSD-
                                            Compliance 18.0 Anti-Corruption
1199                                                                           00000433 –
                                            and Anti-Bribery Policy
                                                                                00000439




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE61
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 62 of 74 PageID #: 28118


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            CAM UHS Electronic Signatures re:
                                            BHB Program Director Services
                                            Agreement, Amendment Child and       UHSD-
1200                                        Adolescent Psychiatry. Agreement   00000440 –
                                            Party – Jamal Rafique, PA. Signed   00000441
                                            by Martin Schappell, BH Divisional
                                            SVP
                                            Jamal Rafique, MD, PA signature      UHSD-
1201
                                            page to 443 - 446                   00000442

                                            CAM UHS Electronic Signatures re:
                                            Amendment to the Program Medical
                                            Director Agreement Jamal Rafique     UHSD-
1202                                        as Interim CEO and Division Senior 00000443 –
                                            VP (Rafique Signature Bates 442)    00000446
                                            With attached Exhibit B – Duties &
                                            Responsibilities

                                            CAM UHS Electronic Signatures re:
                                            Amendment to the Program Director
                                                                                UHSD-
                                            Services Agreement for BHB re:
1203                                                                          00000447 –
                                            Child & Adolescent Psychiatry.
                                                                               00000448
                                            Agreement Party: Jamal Rafique,
                                            PA
                                            Signature page for Bates 450 – 451.
                                                                                  UHSD-
1204                                        Signed by Jamal Rafique, M.D.,
                                                                                 00000449
                                            P.A.
                                            Second Amendment to The Program
                                                                                  UHSD-
                                            Medical Director Agreement
1205                                                                            00000450 –
                                            (unsigned. Signature page is Bates
                                                                                 00000451
                                            449)
                                            CAM UHS Electronic Signatures re:
                                            Program Director Services           UHSD-
1206                                        Agreement – Amendment re: Child 00000452 –
                                            and Adolescent Psychiatry. Rafique 00000453
                                            Signatures
                                            Jamal Rafique Signature page for
                                            Bates 455 – 457 (Third Amendment     UHSD-
1207
                                            to The Program Medical Director     00000454
                                            Agreement)


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE62
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 63 of 74 PageID #: 28119


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            Third Amendment to The Program       UHSD-
1208                                        Medical Director Agreement –       00000455 –
                                            Unsigned                            00000457
                                            CAM UHS Electronic Signatures re:
                                                                                 UHSD-
                                            Program Director Services
1209                                                                           00000458 –
                                            Agreement re: Child and Adolescent
                                                                                00000460
                                            Psychiatry – Rafique Signature
                                            Jamal Rafique signature page for
                                                                                 UHSD-
1210                                        Bates 462 – 479 (Program Medical
                                                                                00000461
                                            Director Agreement)
                                            Program Medical Director
                                            Agreement with attached Exhibit A
                                                                                 UHSD-
                                            – Duties and Responsibilities, and
1211                                                                           00000462 –
                                            Addendum I – Business Associate
                                                                                00000479
                                            Agreement (Rafique Signature Bates
                                            461)
                                            CAM UHS Electronic Signatures re:
                                            Sublease Behavioral Hospital          UHSD-
1212                                        Bellaire – Psychiatry – Signatures: 00000480 –
                                            Martin Schappell, Ethan Permentre,    0000482
                                            BH; and Rafique
                                            Jamal Rafique signature page to
                                                                                  UHSD-
1213                                        Bates 484 – 487 Sublease
                                                                                 00000483
                                            Agreement dated 3/10/2015
                                            Sublease Agreement between Jamal
                                                                                  UHSD-
                                            Rafique, M.D. (Sublessee) and BHB
1214                                                                            00000484 –
                                            (Sublessor) – not signed. Rafique
                                                                                 00000487
                                            signature Bates 483
                                            UHS Code of Conduct including a       UHSD-
1215                                        message from Alan B. Miller and     00000488 –
                                            Marc D. Miller                       00000503
                                                                                  UHSD-
1216                                        UHS Compliance Manual               00000504 –
                                                                                 00000535
                                                                                  USHD-
1217                                         Dwight Lacy Employment file        00000536 -
                                                                                 00000592




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE63
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 64 of 74 PageID #: 28120


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                            UHS Job Description – Regional VP      USHD-
1218                                        – Behavioral Health, South Gulph –    0000593 -
                                            King of Prussia, PA                   00000616
                                                                                   USHD-
                                             Dwight Lacy Policy and Procedures
1219                                                                             00000617 -
                                            Manual
                                                                                  00000624
                                                                                   USHD-
                                             Dwight Lacy employee
1220                                                                             00000625 –
                                            correspondence
                                                                                  00000639
                                                                                   USHD-
                                             Dwight Lacy Personnel Action
1221                                                                             00000640 –
                                            Forms, W-4
                                                                                  00000652
                                             Kay McKennery Horizon Health          USHD-
1222                                        Employee File (Crossgates River      00000653 –
                                            Oaks Hospital / Senior Care)          00000696
                                                                                   USHD-
                                             Kay McKennery Performance
1223                                                                             00000697 -
                                            Reviews
                                                                                  00000772
                                             Kay McKennery Horizon Health          USHD-
1224                                        Application for Employment. New      00000773 -
                                            Hire paperwork.                       00000821
                                                                                   USHD-
                                             Kay McKennery Horizon Health
1225                                                                             00000822 -
                                            certifications
                                                                                  00000865
                                                                                   USHD-
                                             Kay McKennery – more employee
1226                                                                             00000866 -
                                            file information
                                                                                  00000911
                                             Kay McKennery – Job Description
                                            CEO – Behavioral Health Hospital.      UHSD-
1227                                        Manages the day-to-day operations    00000912 -
                                            and actively markets the services of  00000917
                                            the facility
                                                                                   UHSD-
                                             Kay McKennery – Employee
1228                                                                              0000918 –
                                            Acknowledgement forms - signed
                                                                                  00000925
                                                                                   UHSD-
1229                                         Kay McKennery Resignation Letter 0000926 –
                                                                                  00000928



                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE64
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 65 of 74 PageID #: 28121


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                     UHSD-
                                             Kay McKennery Employee File
1230                                                                                0000929 –
                                            information
                                                                                    00000946
                                                                                     UHSD-
                                             Coleby Wright Employee File
1231                                                                               00000947 –
                                            information
                                                                                    00000984
                                             Coleby Wright Job Description.
                                            Title: CEO – Behavioral Health
                                                                                     UHSD-
                                            Hospital. Manages the day-to-day
1232                                                                               00000985 -
                                            operations and actively markets the
                                                                                    00001002
                                            services of the facility. Also
                                            includes Performance Reviews

                                            Coleby Wright Employee File –
                                                                                     UHSD-
                                            Alternative Resolution for Conflicts
1233                                                                               00001003 -
                                            Agreement; Acknowledgment of
                                                                                    00001010
                                            Receipt of Employee Handbook

                                             Coleby Wright Resignation Letter
                                                                                     UHSD-
                                            and other correspondence re: his
1234                                                                               00001011 -
                                            employment with Behavioral Health
                                                                                    00001021
                                            System
                                                                                   UHSD-
                                            Coleby Wright Personnel file
1235                                                                             00001022 -
                                            documents (Personnel Action forms)
                                                                                  00001035
                                            Gary Malone Contract 2010,
                                                                                 MALONE
1236                                        Termination Letter, Time Sheet, and
                                                                                00144 - 0174
                                            Harvey Bill

                                            Employment / Wage Records from Burleson ISD-
1237                                        Burleson ISD regarding Troy Harvey 00001 –
                                            received via DWQ from SettlePou     00169
1238                                        Withdrawn
                                            Faheem Billing Records - Hough,        FAHEEM000
1239
                                            Meier, & Stokes                          60-62
                                                                                   FAHEEM000
                                                                                      063-
1240                                         Barbara Meier Power of Attorney
                                                                                   FAHEEM000
                                                                                      066
1241                                        Withdrawn


                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE65
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 66 of 74 PageID #: 28122


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                            Approximate Amounts Paid by
1242                                                                           FAHEEM000
                                            UHS/Mayhill/
                                                                                  084
1243                                        Withdrawn

1244                                        Deposits by Sabahat Faheem         FAHEEM000
                                                                                  085
                                                                               FAHEEM000
1245                                         Deposits by Sabahat Faheem
                                                                                  086

1246                                         Deposits by Sabahat Faheem        FAHEEM000
                                                                                  087

                                            Mayhill Letter to Crescent
1247                                                                           FAHEEM000
                                            Psychiatry re: 1099 Detail
                                                                                  088

1248                                         Crescent Psychiatry, PLLC 1099    FAHEEM000
                                                                                  089

1249                                        Dr. Faheem On Call Sheet           FAHEEM000
                                                                                  090

                                                                               FAHEEM000
                                            Dr. Faheem, MD, MPH Curriculum
1250                                                                              091 -
                                            Vitae
                                                                               FAHEEM000
                                                                                   092
                                                                               FAHEEM000
                                             Sandra Stokes CV – SAS
                                                                                  093 –
1251                                        Regression     Modeling Analyst
                                                                               FAHEEM000
                                            at Wells Fargo
                                                                                   097
                                                                                  Accel
                                                                               Rehabilitation
                                            Barbara Meier – Accel
1252                                                                            Hospital of
                                            Rehabilitation Hospital of Plano
                                                                               Plano-00001 -
                                                                                  00191




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE66
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 67 of 74 PageID #: 28123


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                Allegiance
                                                                                 Mobile
                                                                                 Health /
                                             Barbara Meier – Allegiance Mobile
                                                                                Allegiance
                                            Health / Allegience Ambulance –
1253                                                                           Ambulance –
                                            Lone Star Ambulance – Mayhill
                                                                                Lone Star
                                            records attached
                                                                               Ambulance -
                                                                                 00001 –
                                                                                  00007

                                                                                    Haven
                                            Barbara Meier - Haven Behavioral     Behavioral
1254                                        Hospital of Frisco – Mayhill records Hospital of
                                            are attached                        Frisco-00001 -
                                                                                    00384

                                                                                 Hollymead-
1255                                        Barbara Meier – Hollymead records
                                                                                 00001-1639
1256                                        Withdrawn
1257                                        Withdrawn
                                                                                 Hospice Plus
                                             Barbara Meier – Hospice Plus
1258                                                                              00001 -
                                            records
                                                                                   00286

                                                                                 Medical City
                                            Barbara Meier – Medical City         Lewisville-
1259
                                            Lewisville records                    00001 –
                                                                                   03535

                                            Barbara Meier Premier Inpatient
                                            Services – All records are kept at
1260
                                            Mayhill Hospital (DWQ Resp frm
                                            McCue)




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE67
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 68 of 74 PageID #: 28124


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES

                                                                                Schryver
                                                                              Medical Sales
                                                                              & Marketing
                                            Barbara Meier – Schryver Medical      for its
                                            Sales and Marketing for its        Acquisition
1261
                                            Acquisition Metro Stat Diagnostic  MetroStat
                                            Services Records                   Diagnostic
                                                                                Services-
                                                                                 00001 -
                                                                                  00002


                                                                               University of
                                                                                   Texas
                                                                               Southwestern
                                            Barbara Meier University of Texas
1262                                                                             Medical
                                            Southwestern Medical Center Dallas
                                                                                 Center at
                                                                               Dallas-00001 -
                                                                                  02151

                                            Denton Police Department Audio & Produced by
1263
                                            Video                            Dr. Faheem
1264                                        Withdrawn
1265                                        Withdrawn
1266                                        Withdrawn
                                                                                Denton
                                            Houghs – Incident Report re:        Police
1267
                                            Mayhill Hospital                  Dartment-
                                                                                00001
1268                                        Withdrawn
1269                                        Withdrawn
1270                                        Withdrawn
                                                                                Texas
                                                                              Women’s
                                            Incident Report from Texas        University
1271                                        Woman’s University Police           Police
                                            Department                       Department
                                                                               00001 -
                                                                                00004
1272                                        Withdrawn

                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE68
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 69 of 74 PageID #: 28125


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
1273                                        Withdrawn
1274                                        Withdrawn
1275                                        Withdrawn
1276                                        Withdrawn
1277                                        Withdrawn
1278                                        Withdrawn
1279                                        Withdrawn
1280                                        Withdrawn
1281                                        Withdrawn
1282                                        Withdrawn
1283                                        Withdrawn
1284                                        Withdrawn
1285                                        Withdrawn
1286                                        Withdrawn
                                                                                 Accel
                                                                              Rehabilitation
                                            B. Meier – Accel Rehabilitation    Hospital of
1287
                                            Records (DWQ Resp frm McCue)        Plano –
                                                                                00001 -
                                                                                 00191
                                                                               Allegience
                                                                                 Mobile
                                            B. Meier – Allegience Mobile        Health –
1288                                        Health – Lone Star Ambulance       Lone Star
                                            Records (DWQ Resp frm McCue)       Ambulence
                                                                                000001 -
                                                                                 000007
1289                                        Withdrawn
                                                                              Office of the
                                            Houghs – Office of the Attorney    Attorney
1290                                        General Records (DWQ Resp frm      General -
                                            McCue)                              00001 -
                                                                                 00053




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE69
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 70 of 74 PageID #: 28126


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                   Texas
                                                                                 Woman’s
                                            Hough – Office of the Attorney
                                                                                 University
                                            General (2) – Texas Woman’s
1291                                                                               Police
                                            University Police Department
                                                                                Department-
                                            (DWQ Resp frm McCue)
                                                                                  00001 –
                                                                                   00004
                                            Hough – Office of the Attorney
                                                                                   Denton
                                            General (3) – Denton Police
1292                                                                            Police Dept –
                                            Department (DWQ Resp frm
                                                                                00001 - 0069
                                            McCue)
                                                                                Medical City
                                            M. Hough Medical City of Denton -     Denton-
1293
                                            (DWQ Resp frm McCue)                  00001 -
                                                                                   00062
                                                                                Sacred Cross
                                            M. Hough Sacred Cross - (DWQ
1294                                                                            EMS-00001 -
                                            Resp frm McCue)
                                                                                   00010
                                                                                University of
                                                                                   Texas
                                            M. Hough University of Texas          Medical
1295                                        Medical Branch – Galveston -         Branch –
                                            (DWQ Resp frm McCue)                Galveston –
                                                                                  00001 -
                                                                                   00024

                                                                                   Brinker
                                                                                International
                                            M. Hough Brinker International
                                                                                D/B/A Chili’s
1296                                        D/B/A Chili’s Bar & Grill (DWQ
                                                                                Bar & Grill-
                                            Resp frm McCue)
                                                                                   00001 -
                                                                                    00029

                                                                                 Elizabeth
                                            S. Stokes – Elizabeth Samuel, M.D. Samuel, M.D.-
1297
                                            (DWQ Resp frm McCue)                  00001 -
                                                                                   00004




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE70
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 71 of 74 PageID #: 28127


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                    Carrollton
                                            S. Stokes Carrollton Springs            Springs –
1298
                                            Records (DWQ Resp frm McCue)             00001 -
                                                                                      00295
                                                                                      City of
                                                                                    Carrollton
                                            S. Stokes City of Carrollton Fire
                                                                                       Fire
1299                                        Department records (DWQ Resp
                                                                                    Department
                                            frm McCue)
                                                                                     00001 -
                                                                                      00005

                                                                               Foundation
                                            S. Stokes Foundation Surgical       Surgical
1300                                        Hospital of El Paso (DWQ Resp frm Hospital of El
                                            McCue)                            Paso – 00001 -
                                                                                 00020

                                                                                    Gearing Up
                                            S. Stokes Gearing Up – Psychiatric -
1301                                                                                 00001 -
                                            (DWQ Resp frm McCue)
                                                                                      00143
                                                                                    Healthcare
                                            S. Stokes Healthcare Associates of
                                                                                   Associates of
1302                                        Texas records (DWQ Resp frm
                                                                                   Texas 00001 -
                                            McCue)
                                                                                      00443

                                                                                   Karin Curtiss,
                                            S. Stokes – Dr. Karin Curtiss, Ph.D.     Ph.D. –
1303
                                            records (DWQ Resp frm McCue)             00001 -
                                                                                      00007

                                                                                   Medical City
                                            S. Stokes – Medical City Denton         Denton -
1304
                                            Records (DWQ Resp frm McCue)            00001 -
                                                                                     00760
1305                                        Withdrawn
1306                                        Withdrawn




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE71
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 72 of 74 PageID #: 28128


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                               North Texas
                                                                               Neuroscience
                                            S. Stokes – North Texas
                                                                                and Sleep
1307                                        Neuroscience and Sleep Center
                                                                                 Center –
                                            (DWQ Resp frm McCue)
                                                                                 00001 -
                                                                                  00037
                                                                                Principle
                                            S. Stokes – Principle Genetics      Genetics –
1308
                                            (DWQ Resp frm McCue)                 00001 -
                                                                                  00013
                                                                               Psymed
                                                                             Solutions and
                                            S. Stokes – Psymed Solutions and
1309                                                                          Aesthetics –
                                            Aesthetics (DWQ Resp frm McCue)
                                                                               00001 –
                                                                                00230
                                                                               UT Health –
                                            S. Stokes – UT Health Athens –      ETMC –
1310
                                            ETMC (DWQ Resp frm McCue)            00001 -
                                                                                  00081
                                                                                 Rajeev
                                            Jason Hough – Rajeev Gupta, M.D.
1311                                                                           Gupta, M.D.
                                            (DWQ Resp frm McCue)
                                                                                  00001
1312                                        Withdrawn
1313                                        Withdrawn

                                                                                  Travis
                                            Jason Hough Payroll Information –
                                                                                 County
1314                                        Travis County Payroll (DWQ Resp
                                                                              Payroll 00001
                                            frm McCue)
                                                                                 - 00228

                                                                                  Travis
                                                                                  County
                                            Jason Hough – Travis County
                                                                                 Sheriffs
                                            Sheriffs Employment & Payroll
1315                                                                             Office –
                                            (Includes Medical) (DWQ Resp frm
                                                                                 00001 –
                                            McCue)
                                                                                  00580
                                                                                (redacted)




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE72
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 73 of 74 PageID #: 28129


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                   Bastrop
                                            Jason Hough – Bastrop County           County
1316                                        Sheriff’s Office (DWQ Resp frm        Sheriff’s
                                            McCue)                              Office-00001 -
                                                                                    00201
                                            Madison Hough – was never
                                            employed by Landry’s Seafood Inn
1317                                                                            Not Labeled
                                            & Oyster Bar – Galveston (DWQ
                                            Resp frm McCue)
                                                                                  Rajeev
                                            Madison Hough - Bastrop County
                                                                                Gupta, M.D.
1318                                        Medical Association (DWQ Resp
                                                                                 – 00001 -
                                            frm McCue)
                                                                                   00056
                                                                                Baylor Scott
                                                                                 & White
                                            Sandra Stokes – Baylor Scott &       Medical
1319                                        White Medical Center Carrollton       Center
                                            (DWQ Resp frm McCue)                Carrollton –
                                                                                  00001 -
                                                                                   00191

                                                                                  Thomas
                                            Sandra Stokes – Thomas Factora,
1320                                                                            Factora, M.D.-
                                            M.D. (DWQ Resp frm McCue)
                                                                                0001 - 00026

                                                                                Texas County
                                                                                 & District
                                            J. Hough – TCDRS Annual              Retirement
1321                                        Statements (DWQ Resp frm               System
                                            McCue)                                (TCDRS)
                                                                                   00001 -
                                                                                    00059
1322                                        Withdrawn
                                                                                  Big State
                                            M. Hough – Employment records
                                                                                  Electric
1323                                        from Big State Electric (DWQ Resp
                                                                                  00001 –
                                            frm McCue)
                                                                                   00044




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE73
Case 4:18-cv-00615-ALM Document 583-2 Filed 02/26/20 Page 74 of 74 PageID #: 28130


                       EXHIBIT & WITNESS LIST CONTINUED
MEIER ET AL. VS UHS OF DELAWARE ET AL.         CASE NO. 4:18-cv-00615-ALM
PLF. DEF. DATE                               DESCRIPTION OF EXHIBITS AND
NO. NO. OFFERED MARKED ADMITTED                      WITNESSES
                                                                                   The
                                            M. Hough – Employment records
                                                                                Battlefield
1324                                        from The Battlefield (DWQ Resp
                                                                                 00001 –
                                            frm McCue)
                                                                                  00007
                                                                                Gary Byron
                                            S. Stokes – Insurance Claim Forms
                                                                                Watts, M.D.
1325                                        from Dr. Gary Byron Watts, M.D.
                                                                                 00001 -
                                            (DWQ Resp frm McCue)
                                                                                  00003
1326                                        Withdrawn

                                             Letter re: Dr. Mehta’s
                                                                                MEHTA0047
1327                                        compensation from Millwood
                                                                                    –
                                            Hospital 2017 (1099 attached)
                                                                                MEHTA0048


                                             Letter re: Dr. Mehta’s
                                                                                MEHTA0049
1328                                        compensation from Millwood
                                                                                    –
                                            Hospital 2018 (1099 attached)
                                                                                MEHTA0050




                      PLAINTIFFS' FIRST AMENDED EXHIBIT LIST PAGE74
